Exhibit 10.125

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (the “Sublease”) is made and entered into effective as
of August 24, 2020 (the “Effective Date”), by and between SMITH & WESSON SALES
COMPANY (formerly known as Smith & Wesson Corp.), a Delaware corporation
(“Sublandlord”), and AMERICAN OUTDOOR BRANDS, INC., a Delaware corporation
(“Subtenant”).

RECITALS:

WHEREAS, Sublandlord and RCS – S&W FACILITY, LLC (“Landlord”), successor by
assignment to Ryan Boone County, LLC, are parties to that certain Lease
Agreement dated October 25, 2018, as amended by that certain First Amendment to
Lease Agreement dated October 25, 2018, and as further amended by that certain
Second Amendment to Lease Agreement dated January 31, 2020 (collectively, the
“Master Lease”); and

WHEREAS, Sublandlord leases the improved real property located in Boone County,
Missouri and described on Exhibit A from Landlord under the terms of the Master
Lease, including, but not limited to, the approximately 633,020 square foot
office and warehouse building and other improvements forming a part thereof
(collective, the “Project”); and

WHEREAS, Subtenant desires to sublease from Sublandlord certain office space
within said building containing approximately 43,402 square feet and certain
warehouse space within said building containing approximately 317,813 square
feet, which space is more particularly described on Exhibit B (collectively, the
“Subleased Premises”); and

WHEREAS, Sublandlord has agreed to sublease the Subleased Premises to Subtenant
upon the terms and conditions set forth in this Sublease.

NOW, THEREFORE, for the covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sublandlord and Subtenant agree as follows:

1. Defined Terms. For purposes of this Sublease, the following terms shall have
the meanings ascribed to them in this section. In addition, any term used in
this Sublease that is not defined herein but is defined in the Master Lease
shall have the meaning ascribed to it in the Master Lease.

“Affiliate” means, with respect to any party (the “Designated Party”), (A) any
Person that, directly or indirectly, controls, is controlled by, or is under
common control with the Designated Party, (B) any Person that, directly or
indirectly, owns fifty percent (50%) or more of the voting interests or
financial interests of the Designated Party, and (C) any Person in which the
Designated Party or a Person described in subparagraph (B), directly or
indirectly, owns fifty percent (50%) or more of the voting interests or
financial interests. As used in the preceding sentence, the terms “control”,
“controlled by” and “under common control with” mean the possession of the power
to direct or cause the direction of the management and policies of an entity,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding anything to the contrary, Subtenant shall not be considered an
Affiliate of Sublandlord for purposes of this Sublease and Sublandlord shall not
be considered an Affiliate of Subtenant for purposes of this Sublease.

“Alterations” means alterations, additions, changes and improvements to the
Subleased Premises, excluding maintenance, repairs and replacements (with
substantially similar items).

“Applicable Laws” means all applicable governmental laws, statutes, codes,
ordinances, rules, regulations, rulings, orders and decrees, now in force or
hereafter enacted, including, without limitation, the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., or any successor thereto.



--------------------------------------------------------------------------------

“Base Rent” shall have the meaning ascribed to it in Section 4(a).

“Building” means the building forming a part of the Project, as the same is
modified, from time to time.

“Business Days” means Monday through Friday, excluding holidays on which
national banking associations are authorized to be closed in Boone County,
Missouri.

“Common Areas” means the Shared Building Areas and the Project Common Areas.
“County” means Boone County, Missouri.

“Disqualified Person” means any Person who is engaged or whose Affiliate is
engaged in the manufacture, assembly, sale, marketing or distribution of
firearms, munitions and/or related accessories.

“Event of Force Majeure” means any strike, lockout, labor dispute, embargo,
flood, earthquake, storm, lightning, fire, casualty, epidemic, pandemic, act of
God, war, national emergency, civil disturbance or disobedience, riot, sabotage,
terrorism, restraint by court order, unusually severe weather condition not
reasonably anticipatable, or other occurrence beyond the reasonable control of
the party in question; provided, however, Sublandlord’s or Subtenant’s lack of
funds shall not constitute an Event of Force Majeure.

“Hazardous Substances” means all hazardous or toxic substances, materials,
wastes, pollutants and contaminants that are listed, defined or regulated under
Applicable Laws pertaining to the environment, human health or safety,
including, but not limited to, the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C.A. §§ 9601 to 9675, the Hazardous
Materials Transportation Authorization Act of 1994, 49 U.S.C.A. § 5101 et seq.,
the Resource Conservation and Recovery Act , 42 U.S.C.A. §§ 6921 to 6939e, the
Federal Water Pollution Control Act, 33 U.S.C.A. §§ 1251 to 1387, the Clean Air
Act, 42 U.S.C.A. §§ 7401 to 7671q, the Emergency Planning and Community Right To
Know Act, 42 U.S.C.A. §§ 11001 to 11050, the Toxic Substances Control Act, 15
U.S.C.A. §§ 2601 to 2692, the Solid Waste Disposal Act, 42 U.S.C.A. §§ 6901 to
6992k, the Oil Pollution Act, 33

U.S.C.A. §§ 2701 to 2761, and the environmental laws of the State of Missouri,
each as amended.

“Improvements” means the buildings, structures and other improvements forming a
part of the Project, as the same are modified, from time to time.

“Incentive Agreements” means the agreements granting or establishing certain
incentives in connection with the Project that are described on Exhibit C, as
the same are amended, modified or supplemented, from time to time.

“Mechanical Systems” means the mechanical, electrical, plumbing, heating, air
conditioning, elevator, sprinkler, fire protection and utility systems forming a
part of the Project.

“Monetary Lien” means any monetary claim, judgment, mortgage, deed of trust,
deed to secure debt, security interest or other similar encumbrance.

“Net Worth” means, with respect to any Person, the difference between such
Person’s total assets and its total liabilities, excluding the amount of any
negative goodwill and calculated in accordance with generally accepted
accounting principles or other reputable accounting principles.

“Permitted Exceptions” means (A) the matters described on Exhibit D, (B) access
and utility easements encumbering the Project entered into by Landlord or
Sublandlord in accordance with the Master Lease, (C) the Incentive Agreements,
and (D) the lien for real property taxes that are not yet delinquent.



--------------------------------------------------------------------------------

“Permitted Uses” means (A) office uses, general administration, customer
service, warehousing, product assembly, distribution, and fulfillment of
customer orders; (B) product development in a manner substantially similar to
Subtenant’s product development activities at the Project immediately prior to
the Effective Date, and (C) activities incidental to such uses.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution or entity, including, without limitation,
any governmental body, agency or department.

“PILOT Payments” means the payments in lieu of property taxes to be made with
respect to the Project under the Incentive Agreements, including, but not
limited to, any annual fees payable to the County or any department, official,
treasurer, assessor, clerk, appraiser, accountant or legal counsel thereof and
any fees payable to the Bond Trustee under the Incentive Agreements.

“Project” shall have the meaning ascribed to it in the second (2nd) recital
above.

“Project Common Areas” means the areas, facilities, systems and equipment other
than the Shared Building Areas that Sublandlord makes available for the general
use or benefit of the tenants, subtenants and other occupants of the Project, as
the same are modified, reconfigured, expanded or removed by Sublandlord,
including, but not limited to, (A) Mechanical Systems generally serving the
tenants, subtenants and other occupants of the Building, but excluding
Mechanical Systems that exclusively serve the Shared Buildings Areas, the
Subleased Premises or Sublandlord’s Retained Space, and (B) elevators,
sidewalks, driveways, parking areas, curbing, trash enclosures, dumpsters, storm
water detention and retention facilities, sewage treatment facilities, back-up
generators, water towers, outdoor seating areas, retaining walls, landscaping,
irrigation systems, and signs.

“Project Insurance Costs” means (i) all costs incurred by Sublandlord to
maintain insurance covering the Project, including, without limitation, the
Premises Property Insurance required under the Master Lease and all liability
insurance that Sublandlord deems necessary or desirable in connection with the
Common Areas or its operation thereof, (ii) all insurance costs that Sublandlord
is required to pay to Landlord under the Master Lease, and (iii) all amounts
paid by Sublandlord on account of loss and damage to or at the Project covered
by such insurance that are within the deductibles thereof, including, without
limitation, personal injury, death and property damage. The Project Insurance
Costs shall not include the cost of Sublandlord’s commercial general liability
insurance covering Sublandlord’s activities or operations within the
Sublandlord’s Retained Space or property insurance covering Sublandlord’s
personal property located in the Sublandlord’s Retained Space, but may cover any
personal property of Sublandlord located in the Common Areas.

“Project Operating Costs” means all costs and expenses incurred by Sublandlord
in connection with the operation, management, maintenance, repair, replacement
and equipping of the Project, excluding Project Insurance Costs, Project
Property Taxes and Shared Building Area Costs. Without limiting the generality
of the foregoing, Project Operating Costs shall include: (A) the cost of
operating, maintaining, repairing, replacing, lighting, repaving, striping,
cleaning and painting the Project Common Areas, (B) management fees, (C) the
cost of installing and maintaining common signage, (D) amounts incurred to
maintain, repair and replace Mechanical Systems and other facilities that
generally serve the Project, the Building or the Common Areas, but excluding
Mechanical Systems and other facilities that exclusively serve the Shared
Building Areas, the Subleased Premises or the Sublandlord’s Retained Space, (E)
the costs incurred by Sublandlord to maintain the roof of the Building,
(F) personnel costs (e.g. salaries, benefit costs and payroll taxes) for
employees who devote all or substantially all of their time to the operation,
management, maintenance, repair, replacement and/or equipping of the Common
Areas, excluding any such costs included in Shared Building Area Costs, (G) the
cost of services and supplies that Sublandlord furnishes generally to tenants,
subtenants and other occupants of the Building or to the Common Areas, excluding
any such costs included in Shared Building Area Costs, (H) the cost of utilities



--------------------------------------------------------------------------------

furnished to the Project that are not separately metered or sub-metered, (I) the
rental charges for machinery and equipment used in connection with the
operation, management, maintenance, repair, replacement or equipping of the
Common Areas, excluding any such costs included in Shared Building Area Costs,
(J) accounting, legal and other professional fees, (K) charges for landscape
maintenance and snow and ice removal, (L) the cost of seasonal or holiday
decorations, excluding any such cost included in Shared Building Area Costs, and
(M) trash removal costs if provided by Sublandlord.

“Project Property Taxes” means (A) all real property taxes, ad valorem taxes,
and assessments (general and special, public and private) levied against or
imposed upon the Project; (B) all governmental fees and charges (including,
without limitation, permit fees and storm water charges) levied against or
imposed upon the Project, but excluding any governmental fees or charges due as
a result of or in connection with the business operations of any tenant or
occupant of the Building, (C) personal property taxes levied or imposed on any
furniture, trade fixtures, equipment and other personal property belonging to
Sublandlord that is located in the Common Areas or that is used by Sublandlord
in connection with the operation, management, maintenance, repair or replacement
of the Common Areas, and (D) PILOT Payments.

“Rent” means the Base Rent, additional rent and other sums that Subtenant is
expressly required to pay Sublandlord under this Sublease.

“Rent Adjustment Dates” means each and every December 1 during the Term.

“Shared Building Area Costs” means all costs and expenses incurred by
Sublandlord in connection with the operation, management, maintenance, repair,
replacement and equipping of the Shared Building Areas, excluding Project
Insurance Costs and Project Property Taxes. Without limiting the generality of
the foregoing, Shared Building Area Costs shall include: (A) the cost of
operating, maintaining, repairing, replacing, lighting, cleaning and painting
the Shared Building Areas and any facilities and systems exclusively serving the
same, including, without limitation, Mechanical Systems exclusively serving the
Shared Building Areas, (B) the cost of separately metered or sub-metered
utilities furnished to the Shared Building Areas, (C) personnel costs (e.g.
salaries, benefits and payroll taxes) for employees who devote all or
substantially all of their time to the operation, management, maintenance,
repairs, replacing and/or equipping of the Shared Building Areas, (D) the cost
of supplies and services that Sublandlord furnishes to the Shared Building
Areas, (E) rental charges for machinery and equipment located in or exclusively
serving the Shared Building Areas, (F) accounting, legal and other professional
fees, and (G) the cost of reasonable seasonal or holiday decorations.

“Shared Building Areas” means the fitness facility, café, lockers, bathrooms,
showers, server room, IT office, two (2) training rooms, one (1) shared
conference room, one (1) shared storage area, reception area, lobby, landing
area, corridors, hallways, security line, and related areas shown on Exhibit E,
including, without limitation, all furniture, trade fixtures, equipment and
other personal property that Sublandlord places in such areas for the general
use or benefit the tenants, subtenants and other occupants of the Project.

“Sublandlord Exclusive Area” shall have the meaning ascribed to it in
Section 6(d). “Sublandlord’s Retained Space” means the space described on
Exhibit F, which

Sublandlord continues to lease and exclusively occupy as of the Effective Date.

“Subleased Premises” shall have the meaning ascribed to it in the third (3rd)
recital above. The Subleased Premises shall not include any rights in or to the
roof or exterior of the Building or the land lying beneath the Subleased
Premises.

“Subtenant Exclusive Area” shall have the meaning ascribed to it in
Section 6(d).



--------------------------------------------------------------------------------

“Subtenant’s SBA Share” means, with respect to each calendar year during the
Term, the greater of (i) sixty-one and three-tenths percent (61.3%), or (ii) the
percentage equivalent of a fraction whose numerator is the average daily number
of employees of Subtenant working at the Project during the immediately prior
calendar year and whose denominator is the average daily number of employees of
Subtenant, Sublandlord and any other tenant or occupant working at the Project
during the immediately calendar year.

“Subtenant’s POC Share” means fifty-nine percent (59%).

“Subtenant’s PIT Share” means sixty-one and three-tenths percent (61.3%).

“Taking” means a taking by condemnation or eminent domain or a conveyance in
lieu of such a taking.

“Term” means the term of this Sublease, as the same is extended or early
terminated pursuant to the provisions hereof or any other written agreement
entered into by Sublandlord and Subtenant.

2. Subleased Premises.

(a) Demise. Sublandlord hereby subleases the Subleased Premises to Subtenant
during the Term, and Subtenant hereby subleases the Subleased Premises from
Sublandlord during the Term, upon the terms and conditions set forth in this
Sublease. Subtenant shall have access to the Subleased Premises and Subtenant
Exclusive Areas twenty-four (24) hours per day, seven (7) days per week,
throughout the Term, subject to the reasonable security controls, regulations
and procedures established by Sublandlord for the Project, from time to time.

(b) Disclaimer. Except as otherwise expressly provided herein, Subtenant
acknowledges and agrees that: (i) Sublandlord has not made, is not making and
specifically disclaims any representation, warranty, guarantee or assurance to
Subtenant regarding the Subleased Premises, the Common Areas or the Project,
express or implied, including, without limitation, any representation, warranty,
guaranty or assurance regarding title, physical condition, value, suitability,
economic prospects, traffic flow, profit potential, compliance with Applicable
Laws, zoning, environmental matters, Hazardous Substances, mold or mildew;
(ii) the Subleased Premises are being leased to Subtenant in their present state
and condition, “AS IS - WHERE IS” and with all faults; and (iii) Subtenant is
responsible for all costs associated with placing the Subleased Premises in a
condition fit for its use thereof, including, without limitation, the cost of
all repairs, replacements and Alterations required to cause the Subleased
Premises to comply with Applicable Laws.



--------------------------------------------------------------------------------

3. Term. The term of this Sublease (the “Sublease Term”) shall commence on
Effective Date and expire on December 31, 2038, unless earlier terminated or
extended in accordance with the terms hereof. Notwithstanding anything to the
contrary contained in this Sublease, if the Master Lease is terminated pursuant
to the terms thereof, this Sublease shall terminate effective as of the date the
Master Lease is so terminated; provided, the foregoing shall not be deemed to
modify, limit or reduce the liability of Sublandlord or Subtenant, as
applicable, as a result of any termination of the Master Lease due to or as a
result of its default under this Sublease.

4. Rent.

(a) Base Rent. Throughout the Term, Subtenant shall pay Sublandlord base rent
(the “Base Rent”) for the Subleased Premises in accordance with the terms of
this section. Subject to the other terms hereof, the Base Rent shall be paid in
equal monthly installments, in advance, with the first monthly installment of
Base Rent being due ten (10) Business Days after the Effective Date and with
subsequent monthly installments of Base Rent being due on the first (1st) day of
each month thereafter during the Term. The monthly installment of Base Rent
shall be prorated for any partial month during the Term. The Base Rent initially
shall be One Million Eight Hundred Eighteen Thousand Seven Hundred Forty-Three
and 04/100 Dollars ($1,818,743.04) per annum, payable in equal monthly
installments of $151,561.92 per month. The Base Rent shall be subject to
adjustment as expressly provided in this Sublease. On each Rent Adjustment Date
during the Term, the Base Rent shall be increased by one and seventy-five
hundredths percent (1.75%).

(b) Additional Rent. Subtenant agrees to pay Sublandlord of the following
amounts (collectively, the “Additional Rent”): (i) Subtenant’s SBA Share of the
Shared Building Area Costs allocable to each calendar year during the Term,
prorated for any calendar year falling partially within the Term;
(ii) Subtenant’s POC Share of the Project Operating Costs allocable to each
calendar year during the Term, prorated for any calendar year falling partially
within the Term; and (iii) Subtenant’s PIT Share of the Project Insurance Costs
and Project Property Taxes allocable to each calendar year during the Term,
prorated for any calendar year falling partially within the Term, subject to
Section 5(e). Subtenant shall pay one-twelfth (1/12th) of Sublandlord’s
reasonable estimate of the Additional Rent for each calendar year on or before
the first (1st) day of each month during such calendar year. Following the end
of each calendar year within the Term, Sublandlord shall furnish Subtenant with
a final statement (the “Expense Statement”) showing the Shared Building Area
Costs, Project Operating Costs, Project Insurance Costs and Project Property
Taxes during such year and calculating the Additional Rent for such year.
Notwithstanding anything to the contrary contained herein, if Sublandlord fails
to charge Subtenant for any amount that may be included in Shared Building Area
Costs, Project Operating Costs, Project Insurance Costs or Project Property
Taxes within one (1) year after the end of the calendar year in which
Sublandlord paid such amount, then Sublandlord shall cease to have the right to
charge Subtenant for its share of such amount under this Section 4(b). If the
estimated payments made by Subtenant pursuant to this section are not sufficient
to cover the actual amount of the Additional Rent for any calendar year, then
Subtenant shall pay Sublandlord the deficiency within thirty (30) days after
Subtenant’s receipt of the Expense Statement for such year. If the estimated
payments made by Subtenant pursuant to this section exceed the actual amount of
the Additional Rent for any calendar year, then the excess shall be credited
against the Rent next coming due after Subtenant’s receipt of the Expense
Statement for such year; provided, any such excess existing at the end of the
Term shall be refunded to Subtenant within thirty (30) days thereafter, except
if Subtenant is in default hereunder, Sublandlord shall not be required to
refund such excess until the default is cured by Subtenant.

Within one hundred eighty (180) days after its receipt of any Expense Statement,
Subtenant or its authorized representatives may review Sublandlord’s records
related to the Additional Rent detailed in such Expense Statement; provided such
review shall be conducted at Sublandlord’s offices during normal business hours
and Subtenant shall schedule such review at a time reasonably acceptable to
Sublandlord. If any such review reveals that Subtenant has paid Sublandlord more
than the Additional Rent for any year



--------------------------------------------------------------------------------

due under this section (an “Expense Overpayment”), then (i) Subtenant shall
notify Sublandlord, in writing, of the Expense Overpayment within thirty
(30) days after its completion of such review, and (ii) Sublandlord shall
promptly refund the Expense Overpayment to Subtenant following its receipt of
written notice thereof, excluding any amount that Sublandlord disputes. If any
such review reveals an underpayment of the Additional Rent owed by Subtenant
under this section for any year (an “Expense Underpayment”), then Subtenant
shall pay to Sublandlord the Expense Underpayment within thirty (30) days after
completion of such review. If Subtenant engages a third party to review any of
Sublandlord’s records related to the Additional Rent, such third party must
execute a confidentiality agreement, in form and substance reasonably acceptable
to Sublandlord, prior to conducting any such review. Should Sublandlord
reasonably dispute the results of any such review, the parties shall work in
good faith to resolve such dispute for a period of thirty (30) days. Subtenant
shall not use any person or entity to inspect, review or audit Sublandlord’s
records related to Additional Rent whose fee is based, in whole or in part, on
the results of such inspection, review or audit. Notwithstanding anything to the
contrary contained herein, if Subtenant does not review Sublandlord’s records
related to any Additional Rent within the one hundred eighty (180) day period
provided under this section or Subtenant does not notify Sublandlord, in
writing, of an Expense Overpayment within the period required under this
section, then Subtenant shall cease to have any right to review such records or
receive a refund of such Expense Overpayment.

(c) Late Charges. If Subtenant fails to pay any installment of Rent due under
this Sublease within five (5) days after the same is due, then (i) Subtenant
shall pay Sublandlord a late charge equal to five percent (5%) of such
installment for the purposes of defraying Sublandlord’s administrative expenses
relative to handling such overdue payment; and (ii) such installment shall bear
interest from the date due until paid at the lesser of ten percent (10%) per
annum or the maximum rate permitted under Applicable Laws (the “Default Rate”);
provided, no such late fee or interest shall be due with respect to the first
(1st) late installment of Rent during any twelve (12) month period so long as
Subtenant pays such late installments of Rent to Sublandlord within ten
(10) days after Sublandlord gives Subtenant written notice thereof. The parties
agree that the provisions of this section are reasonable and shall not be deemed
(i) a consent by Sublandlord to late payments, (ii) a penalty, (iii) a waiver of
Sublandlord’s right to insist on the timely payment of Rent, or (iv) a waiver or
limitation of the rights and remedies available to Sublandlord on account of the
late payment of any Rent.

(d) Payment. Except as otherwise expressly provided herein, all Rent shall be
paid by Subtenant to Sublandlord without deduction, demand, notice, offset or
abatement, in U.S. Dollars. Subtenant shall deliver all Rent to Sublandlord at
the address specified in Section 22 or such other place as Sublandlord may
designate to Subtenant by written notice. Sublandlord may, at its option,
require that Subtenant pay the Rent by electronic funds transfer to such account
as Sublandlord may designate to Subtenant by written notice.

(e) Rental Taxes. If, at any time during the Term, (i) a tax or assessment is
levied directly on any of the Rent, including, without limitation, any sale tax,
or (ii) a tax or assessment, other than a general income tax, is imposed on
Sublandlord that is based on the Rent, then Subtenant shall reimburse
Sublandlord for such tax or assessment, from time to time, within thirty
(30) days after Sublandlord’s written demand therefor.

5. Use and Operation.

(a) Use. Subtenant shall have the right to use the Subleased Premises for the
Permitted Uses. Subtenant shall not use the Subleased Premises for any purpose
other than the Permitted Uses, unless Subtenant obtains Sublandlord’s prior
written consent, which consent shall not be unreasonably withheld, qualified or
delayed. If Subtenant desires to use the Subleased Premises for any purpose of
other than the Permitted Uses, Sublandlord may require that Subtenant obtain the
Landlord’s prior written consent. Subtenant shall conduct its operations and
activities on the Subleased Premises in material compliance with all Applicable
Laws. Subtenant shall indemnify, defend and hold harmless Landlord and
Sublandlord from



--------------------------------------------------------------------------------

and against any third-party claims and associated lawsuits, governmental
actions, obligations, liabilities, damages, costs and expenses (including,
without limitation, court costs, litigation expenses and attorneys’ fees) caused
by Subtenant’s failure to conduct its operations and activities at the Subleased
Premises in compliance with Applicable Laws. Subtenant shall have the right to
discontinue its operations in the Subleased Premises, in whole or in part, at
any time Subtenant determines appropriate, in its sole and absolute discretion.
Nothing contained in this Sublease shall be deemed to require Subtenant to use
or occupy the Subleased Premises, and Subtenant’s vacation of the Subleased
Premises or failure to use or occupy the Subleased Premises shall not constitute
a default hereunder. Notwithstanding Subtenant’s election to discontinue its
operations at the Subleased Premises, Subtenant shall comply with all of the
terms of this Sublease, Subtenant shall not cancel electric or water service to
the Subleased Premises, and the Subleased Premises shall continue to be fully
heated and cooled as if the same were fully occupied.

(b) No Waste. Subtenant shall not commit or allow any waste to be committed with
respect to any portion of the Subleased Premises by Subtenant or any of its
employees, agents, subtenants, contractors, representatives, guests or invitees.

(c) Hazardous Substances. Subtenant may store, use, handle and generate
Hazardous Substances at the Subleased Premises in connection with the Permitted
Uses in commercial quantities normally associated therewith, in accordance with
Subtenant’s practices immediately prior to the Effective Date, and in compliance
with Applicable Laws. During the Term, Subtenant shall be responsible for
disposing of all Hazardous Substances generated by Subtenant’s operations at the
Subleased Premises (including, without limitation, the operations of its
employees, Affiliates, contractors, subtenants and licensees operations at the
Subleased Premises), at Subtenant’s expense. Subtenant shall comply with all
Applicable Laws in connection with Subtenant’s storage, use, handling and
generation of Hazardous Substances at the Subleased Premises. Upon the
expiration or earlier termination of this Sublease or Subtenant’s right to
possession of the Subleased Premises, Subtenant shall remove all Hazardous
Substances being kept on the Subleased Premises by Subtenant, its employees,
Affiliates, contractors, subtenants and licensees, in accordance with Applicable
Laws. Subtenant shall indemnify, defend and hold harmless Sublandlord and
Landlord from and against all third-party claims and associated lawsuits,
governmental actions, obligations, liabilities, costs and expenses (including,
but not limited to, court costs, reasonable attorneys’ fees and remediation
costs) caused by Subtenant’s or any of its employees, agents, subtenants,
contractors, representatives, guests or invitees use, generation, handling,
storage, or release of any Hazardous Substances on, under or about the Subleased
Premises or the Project during the Term in violation of Applicable Laws (any
such release being referred to as “Subtenant Contamination”); provided,
Subtenant Contamination shall not include any such release caused by Sublandlord
or any of Sublandlord’s employees, agents, contractors or representatives.
Subtenant’s indemnification obligations in this section shall include the
obligation to defend Sublandlord and Landlord, with counsel reasonably
satisfactory to each of them, in any proceedings, all at Subtenant’s expense.
Subtenant’s indemnification obligations under this section shall survive the
expiration or earlier termination of this Sublease and shall not be limited by
any provisions of this Sublease limiting Subtenant’s liability hereunder. In the
event of any Subtenant Contamination, Subtenant shall investigate, monitor,
clean-up, remove, abate and remediate the Subtenant Contamination to the extent
required to comply with Applicable Laws, including, without limitation, any
requirements of a governmental authority imposed in accordance with Applicable
Laws, and in a manner that does not materially interfere with Sublandlord’s or
any of its other subtenants or licensees use of the Project.

Sublandlord shall not use, store, generate, release or discharge any Hazardous
Substances on the Subleased Premises or Common Areas in violation of Applicable
Laws. Sublandlord shall indemnify, defend and hold harmless Subtenant from and
against all third-party claims and associated lawsuits, governmental actions,
obligations, liabilities, costs and expenses (including, but not limited to,
court costs, reasonable attorneys’ fees and remediation costs) caused by
Sublandlord’s or any of its employee’s, Affiliate’s, contractor’s,
representative’s or licensee’s release of any Hazardous Substances on, under or
about the Subleased Premises or Common Areas during the Term in violation of
Applicable



--------------------------------------------------------------------------------

Laws (any such release being referred to as “Sublandlord Contamination”).
Sublandlord’s indemnification obligations in this section shall include the
obligation to defend Subtenant, with counsel reasonably satisfactory to
Subtenant, in any proceedings, all at Sublandlord’s expense. Sublandlord’s
indemnification obligations under this section shall survive the expiration or
earlier termination of this Sublease and shall not be limited by any provisions
of this Sublease limiting Sublandlord’s liability hereunder. In the event of
Sublandlord Contamination, Sublandlord shall investigate, monitor and clean-up,
remove, abate and remediate such Sublandlord Contamination to the extent validly
required by any governmental authority under Applicable Law, and in a manner
that does not materially interfere with Subtenant’s use of the Subleased
Premises.

(d) Sanitation. Subtenant shall keep the Subleased Premises in a clean and
sanitary condition, and Subtenant shall not permit undue accumulations of
garbage, trash, rubbish or other refuse within the Subleased Premises. Subtenant
shall keep all refuse in proper containers until disposal of such refuse from
the Subleased Premises. Subtenant shall not mix or dispose of any Hazardous
Substances with general office refuse or other non-regulated waste. Subtenant
shall properly dispose of all refuse generated by Subtenant’s operations in the
Subleased Premises, including, without limitation, all Hazardous Substances, in
accordance with Applicable Laws.

(e) Compliance. Subtenant shall conduct its operations in the Subleased Premises
in a manner that complies with all Applicable Laws. Subtenant shall not use the
Subleased Premises, Subtenant’s Exclusive Area or the Common Areas in any manner
that (i) constitutes a nuisance, (ii) materially interferes or materially
disturbs with any other Persons use of the Project, or (iii) is illegal.
Subtenant shall keep the Subleased Premises in a safe condition.

(f) Incentive Agreements. Subtenant shall not violate any of the Incentive
Agreements. In addition, Subtenant shall comply with all covenants and
obligations, on behalf of Sublandlord, under the Incentive Agreements pertaining
to the Subleased Space, Subtenant’s operations at the Project (collectively, the
“Subtenant Incentive Obligations”), including, without limitation, the timely
provision of any and all employment information related to Subtenant’s employees
required for submission pursuant to any compliance reports or other obligations
under the Incentive Agreements and all insurance and maintenance requirements.
Subtenant shall indemnify, defend and hold harmless the Landlord and Sublandlord
from and against all third party claims (including, but not limited to, claims
by the County) and resulting liabilities arising or resulting from Subtenant’s
violation of the Incentive Agreements or Subtenant’s failure to comply with and
satisfy all of the Subtenant Incentive Obligations or Subtenant’s default under
this section or any of the Incentive Agreements. Notwithstanding anything to the
contrary, Subtenant agrees to maintain seventy-five percent (75%) (“Subtenant’s
QJ Share”) of the “Qualifying Jobs” as that term is defined in the Incentive
Agreements, and Sublandlord agrees to maintain twenty-five percent (25%)
(“Sublandlord’s QJ Share”) of the Qualifying Jobs.

(i) Subtenant shall pay any increase in the PILOT Payments owed by Sublandlord,
any increase in the Project Property Taxes owed by Sublandlord, and any other
amounts owed by Sublandlord under the Incentive Agreements (collectively, the
“Incentive Recapture Obligation”) to the extent the Incentive Recapture
Obligation is due solely to Subtenant’s violation of the Incentive Agreements,
the Subtenant Incentive Obligations or this section;

(ii) Sublandlord shall pay any Incentive Recapture Obligation to the extent the
Incentive Recapture Obligation is due solely to Sublandlord’s violation of the
Incentive Agreements or this section; and

(iii) If Sublandlord and Subtenant both fail to maintain the number of
Qualifying Jobs required under this section, based on Subtenant’s QJ Share and
Sublandlord’s QJ Share, and there is any Incentive Recapture Obligation owed by
Sublandlord due to such failure, then Subtenant shall pay a portion of such
amounts as determined by the following formula:



--------------------------------------------------------------------------------

(A) multiply Subtenant’s QJ Share by the total number of Qualifying Jobs
required to be maintained in the applicable year pursuant to the Incentive
Agreements and round to the nearest whole number in order to determine the
number of Qualifying Jobs that are required to be maintained by Subtenant for
such year;

(B) multiply Sublandlord’s QJ Share by the total number of Qualifying Jobs
required to be maintained in the applicable year pursuant to the Incentive
Agreements and round to the nearest whole number in order to determine the
number of Qualifying Jobs that are required to be maintained by Sublandlord for
such year;

(C) then, determine the percentage of the job shortfall attributable to
Subtenant by dividing (i) the shortfall in the number of Qualifying Jobs
actually employed by Subtenant for such year relative to the number of
Qualifying Jobs attributable to Subtenant pursuant to Subtenant’s QJ Share by
(ii) the total shortfall in Qualifying Jobs by both Subtenant and Sublandlord
for such year; and

(D) multiply such percentage by the Incentive Recapture Obligation.

(g) Rules. Subtenant shall comply, and cause its employees, agents, subtenants,
contractors, representatives, guests or invitees to comply, with all rules and
regulations promulgated by Sublandlord or Landlord for the Subleased Premises
and/or the Common Areas, as the same may be amended, modified or supplemented,
from time to time (collectively, the “Rules”); provided, the Rules shall not
materially increase Subtenant’s obligations, materially decrease Subtenant’s
rights under this Sublease, or materially interfere with Subtenant’s use of the
Subleased Premises in a manner that complies with the other terms of this
Sublease. Sublandlord shall furnish Subtenant with a copy of the initial Rules
within ten (10) Business Days after the Effective Date, and the parties shall
execute an amendment attaching the initial Rules as an exhibit to this Lease and
incorporating the same herein.

(h) Solar / Telecommunications Rights. Subtenant shall have the non-exclusive
right to install solar and telecommunications equipment, systems and facilities
serving the Subleased Premises at the Project, including, without limitation, on
the roof of the Building; provided, (i) Subtenant shall not install any such
solar or telecommunications equipment, systems or facilities unless it has
obtained Sublandlord’s prior written consent, which consent shall not be
unreasonably withheld, qualified or delayed, (ii) Subtenant shall ensure such
solar and telecommunication equipment, systems and facilities do not interfere
with any of Sublandlord’s equipment, systems or facilities, and
(iii) Sublandlord shall have the right to designate the location for any such
solar or equipment, systems or facilities. Sublandlord may condition its
approval of any such solar or telecommunications equipment on Subtenant
obtaining Landlord’s written approval thereof. If Subtenant is permitted to
install any solar or telecommunications equipment, systems or facilities on the
rooftop pursuant to this section, Subtenant must comply with Section 9 below.

(i) Signage. Subtenant may install signs on any common exterior pylon or
monument sign for the Project; provided Subtenant obtains Sublandlord prior
written approval of such signs, which approval shall not be unreasonably
withheld, qualified or delayed. Except for signs permitted under the preceding
sentence, Subtenant shall not install any signs located or visible outside the
Subleased Premises unless the same have been approved, in writing, by
Sublandlord, which approval may be granted or withheld by Sublandlord in its
sole and absolute discretion. Subtenant shall keep its signage at the Project in
a good and attractive condition, and Subtenant shall ensure that such signage
complies with all Applicable Laws and the Permitted Exceptions. Subtenant shall
repair any damage to the Subleased Premises caused by the installation or
removal of the Subtenant’s Signs.

6. Common Areas.

(a) Common Areas. Subject to and in accordance with the other terms of this
Sublease, Subtenant and its employees and visitors shall have the non-exclusive
right to use the Common Areas during the Term for their intended purpose. Unless
Sublandlord and Subtenant agree otherwise, in writing, the Common Areas shall be
open 24 hours per day, 7 days per week.



--------------------------------------------------------------------------------

(b) Training and Conference Rooms. Sublandlord and Subtenant each shall have the
right to use the training and conference rooms that are part of the Shared
Building Areas, in accordance with reasonable scheduling procedures established
by Sublandlord, from time to time. Subtenant and Sublandlord shall have equal
rights to reserve and use such training and conference rooms in connection with
its operations at the Project. Accordingly, Sublandlord shall use reasonable
efforts to establish and administer the procedures governing the reservation and
use of such training and conference rooms in a fair and non-discriminatory
manner.

(c) Server and IT Room. Subject to and in accordance with the terms of this
section, Subtenant and Sublandlord each shall have the non-exclusive right to
use the “Server” room and “IT Office” that are part of the Shared Building
Areas, as shown on Exhibit E (collectively, the “Shared IT Areas”), for the
limited purpose of installing and operating computer servers, telecommunication
systems and related equipment serving its operations at the Project and
activities incidental thereto. Each of the parties shall place its computer
servers, telecommunication systems and related equipment within the Shared IT
Areas in locked and secure cabinets that are adequate to safeguard and protect
the same. Access to the Shared IT Areas shall be limited to qualified IT
personnel of Sublandlord and Subtenant. Sublandlord may establish reasonable
rules, access controls and restrictions governing the Shared IT Areas to prevent
access by unauthorized persons, and Subtenant shall comply with such rules,
controls and restrictions. Each of the parties shall be responsible for
securing, backing-up and safeguarding its computer servers, telecommunications
systems and related equipment in the Shared IT Areas (and the information
thereon). Sublandlord shall not be responsible or liable for any bad acts,
criminal acts, theft, or misconduct of a third- party (including, without
limitation, any malware, viruses, hacking, password attacks, denial of service
attacks, phishing, hijacking or web jacking, or other cyber-attacks) affecting
Subtenant’s computer servers, telecommunications systems and related equipment,
or any information stored therein. In addition, Sublandlord shall not be
responsible or liable for any damage to Subtenant’s computer servers,
telecommunications systems and related equipment, or any information stored
therein, caused by fire, casualty, utility interruption or other cause, unless
due to Sublandlord gross negligence or willful misconduct. Each of the parties
shall utilize the Shared IT Areas in a manner that: (i) does not materially
interfere with the other parties use thereof; and (ii) does not overload or
damage the Shared IT Areas or any of the utility lines or other systems serving
the same. Prior to making any material changes to its servers, telecommunication
systems and/or other equipment in the Shared IT Areas, each party shall
coordinate with the other party in an effort to ensure that such changes do not
adversely affect or interfere with the other party’s servers, telecommunication
systems and/or equipment in the Shared IT Areas. Each of the parties shall keep
the Shared IT Areas free of trash and debris resulting from its activities and
shall promptly clean- up any mess that it causes therein.

(d) Loading Docks and Storage Areas. Subtenant shall have the exclusive right to
use the driveways, trailer parking areas and outdoor storage areas shown as
“Subtenant Exclusive Areas” on Exhibit A; provided, the same shall be
maintained, repaired and replaced by Sublandlord as a part of the Common Areas
and the cost of such maintenance, repairs and replacements shall be included in
Project Operating Costs. Sublandlord shall have the exclusive right to use the
driveways, trailer parking areas, guard house, truck queuing area and outdoor
storage areas shown as “Sublandlord Exclusive Areas” on Exhibit A; provided, the
same shall be maintained, repaired and replaced by Sublandlord as a part of the
Common Areas and the cost of such maintenance, repairs and replacements shall be
included in Project Operating Costs. Subtenant shall be responsible for securing
the Subtenant Exclusive Areas, and Sublandlord shall be responsible for securing
the Sublandlord Exclusive Areas.

(e) Risk of Loss. Subtenant shall bear the risk of loss with respect to any of
its trade fixtures, furnishings, equipment, and other personal property placed
in the Common Areas, and neither Sublandlord nor the Landlord shall be liable
for any damage to or theft of the same, unless directly due to its gross
negligence or willful misconduct. In addition, Sublandlord shall not be
responsible or liable for any bad acts, criminal acts, theft, or misconduct of a
third-party occurring in the Common Area or the Subtenant Exclusive Areas.



--------------------------------------------------------------------------------

(f) Modification. Sublandlord may make non-material Alterations to the Common
Areas, from time to time, in such manner as Sublandlord deems desirable, in its
sole and absolute discretion. Sublandlord shall not make any material
Alterations to the Common Areas unless Sublandlord obtains Subtenant prior
written approval thereof, which approval shall not be unreasonably withheld,
qualified or delayed. The work required to make any such changes or any repairs,
maintenance or replacements to the Common Areas may temporarily interfere with
Subtenant’s use of the Common Areas, and any such interference shall not
constitute a constructive eviction of Subtenant, result in an abatement of Rent,
relieve Subtenant from any of its obligations or liabilities under this
Sublease, or otherwise give rise to a claim against Sublandlord. The Project
Common Areas (or a portion thereof) may be closed, from time to time, by
Sublandlord to the extent Sublandlord deems necessary to prevent the public or
any person or entity from acquiring any rights or easements therein; provided,
Sublandlord shall not close any of the Common Areas in a manner that materially
interferes with Subtenant’s use of the Subleased Premises or the Subtenant
Exclusive Areas.

7. Services.

(a) General. Sublandlord shall use reasonable efforts to furnish the following
services during the Term (the “Sublandlord Services”):

(i) heating and air conditioning for the Shared Building Areas, at levels
sufficient for the comfortable use thereof, during periods when the same are
open; and

(ii) heating for warehouse space that is part of the Shared Building Areas, the
Subleased Premises and the Sublandlord’s Retained Space, in accordance with
Sublandlord’s practices immediately prior to the Effective Date or in such other
manner as is mutually agreed upon by Sublandlord and Subtenant, in writing; and

(iii) general housekeeping service for the Shared Building Areas required to
keep the same in a reasonably good order and reasonably clean condition; and

(iv) supplies for the Shared Building Areas, including, without limitation, the
fitness facility, showers, restrooms and café, in accordance with Sublandlord’s
practices immediately prior to the Effective Date or in such other manner as is
mutually agreed upon by Sublandlord and Subtenant, in writing; and

(v) elevator service, 24 hours per day, 365 days per year, utilizing the
elevators forming a part of the Common Areas, for non-exclusive use by
Subtenant, Sublandlord and their respective employees, agents, subtenants,
contractors, representatives, guests and invitees, provided, Sublandlord may
impose reasonable restrictions, regulations and security requirements on the use
of such elevators; and

(vi) security services for the Common Areas in such manner as Sublandlord’s
deems appropriate, provided that Sublandlord shall have no obligation to provide
a certain level of security and Sublandlord shall not be liable for the bad
acts, criminal acts, theft, or misconduct of any third-party; and

(vii) electricity and lighting for the Common Areas to the extent required for
the proper use and operation thereof, in accordance with Sublandlord’s practices
immediately prior to the Effective Date or in such other manner as is mutually
agreed upon by Sublandlord and Subtenant, in writing; and



--------------------------------------------------------------------------------

(viii) electricity, 24 hours per day, 365 days per year, for (A) the lighting
system and incidental outlets within the warehouse space that is part of the
Building to the extent the same are not separately metered or sub-metered, and
(B) electricity for portions of the Subleased Premises, Sublandlord’s Retained
Space, the Sublandlord Exclusive Area, and the Subtenant Exclusive Area that are
sub-metered; and

(ix) snow and ice removal and mitigation for the Project Common Areas to the
extent Sublandlord reasonably deems appropriate and to the extent reasonably
possible under the circumstances; and

(x) trash removal service for ordinary waste generated by the use of the Shared
Building Areas and Subtenant’s and Sublandlord’s operations at the Project,
provided, (A) Subtenant shall be responsible for transporting its waste to the
dumpsters designated by Sublandlord, from time to time, and (B) Sublandlord may
elect to discontinue providing waste removal service for Subtenant operations in
the Subleased Premises (but not the Shared Building Areas) at any time (in which
case the cost of waste removal from operations with the Subleased Premises and
the Sublandlord’s Retained Space shall not be included in Project Operating
Costs); and

(xi) hot and cold water as required for normal drinking, cleaning and lavatory
purposes for the Shared Building Areas, the Subleased Premises and the
Sublandlord’s Retained Space, at existing points of supply; and

(xii) sanitary sewer service for normal lavatory purposes for the Shared
Building Areas, the Subleased Premises and the Sublandlord’s Retained Space, at
existing points of supply.

All costs and expenses incurred by Sublandlord to provide the Sublandlord
Services may be included by Sublandlord in the Shared Building Area Costs and
the Project Operating Costs, as applicable; provided, the cost of sub-metered
utilities for the Subleased Premises, Sublandlord’s Retained Space, the
Sublandlord Exclusive Area, and the Subtenant Exclusive Area shall be paid by
Subtenant and Sublandlord, as applicable, in accordance with Section 7(e) and
shall not be included in Shared Building Area Costs or Project Operating Costs.

(b) Telecommunications and Data Service. All telecommunications, telephone,
internet and data service (including, without limitation, the installation of
any equipment with respect thereto) for the Subleased space shall be the sole
responsibility and at the cost of Subtenant; provided, Sublandlord may require
that Subtenant utilize the vendor or vendors providing such services to other
portions of the Project.

(c) Extra Services. Upon request by Subtenant, Sublandlord may provide services
that are extra or additional to those services described in Section 7(a);
provided, Sublandlord shall not be obligated to provide any extra or additional
services. Subtenant shall pay for any such extra or additional services provided
by Sublandlord at Sublandlord’s reasonable rates for such services, from time to
time. All charges for any such extra or additional services provided by
Sublandlord shall be due and payable within fifteen (15) days after Subtenant
receives Sublandlord’s bill therefor. If Subtenant fails to pay, when due,
Sublandlord’s charges for any such extra or additional services, Sublandlord may
discontinue providing any such extra or additional services, in addition to any
other remedies available to Sublandlord under this Sublease, at law or in
equity.

(d) Energy Conservation. Sublandlord’s compliance with any mandatory or
voluntary energy, utility or resource conservation measures, including, without
limitation, any such measures required under Applicable Laws, shall not be
considered a violation of the terms of this Sublease and shall not entitle
Subtenant to terminate this Sublease or result in the abatement or reduction of
the Rent; provided, any voluntary energy, utility or resource conservation
measures implemented by Sublandlord shall not materially interfere with the
operation of Subtenant’s business in the Subleased Premises.



--------------------------------------------------------------------------------

(e) Utilities. Subtenant shall pay directly to the applicable provider, when
due, for all separately metered utilities exclusively serving the Subleased
Premises and any equipment not located within the Subleased Premises but
exclusively serving the Subleased Premises (including, without limitation, any
HVAC units). As to all sub-metered utilities exclusively serving the Subleased
Premises, the Subtenant Exclusive Area, any equipment therein, and/or any
equipment not located within the Subleased Premises but exclusively serving the
Subleased Premises (including, without limitation, any HVAC units), Subtenant
shall reimburse Sublandlord, from time to time, for the actual cost of such
utility service (including, without limitation, capacity charges, demand
charges, taxes, and other fees), within fifteen (15) days after Subtenant’s
receipt of a written invoice from Sublandlord, no more often than monthly.
Sublandlord has installed or shall promptly install separate meters or
sub-meters measuring the electricity furnished to Subleased Premises,
Sublandlord’s Retained Space, the Sublandlord Exclusive Area and the Subtenant
Exclusive Area; provided, Sublandlord may elect not to, at its option,
separately meter or sub-meter the lighting system and/or any incidental outlets
in the warehouse space of the Building. Subtenant shall reimburse Sublandlord
for the reasonable cost of all meters and sub-meters installed by Sublandlord to
measure electricity furnished to Subleased Premises and/or the Subtenant
Exclusive Area, any equipment therein, and/or any equipment not located within
the Subleased Premises but exclusively serving the Subleased Premises
(including, without limitation, any HVAC units), within thirty (30) days after
Subtenant’s receipt of a written invoice from Sublandlord. Subtenant shall
ensure that all electricity furnished to the equipment in the warehouse space
that is part of the Subleased Premises is separately metered or sub-metered.

(f) Interruptions. Unless due to the gross negligence or willful misconduct of
Sublandlord or any of its agents, employees, contractors or representatives or
any Sublandlord Default, Sublandlord shall not be liable for the interruption or
cessation of any of the Sublandlord Services or any utility service and there
shall be no abatement or reduction of the Rent as a result of any such
interruption or cessation and any such disruption shall not relieve Subtenant of
any of its obligations or liabilities under this Sublease. If any utility
service to the Subleased Premises or any other portion of the Project is
disrupted to such an extent that Subtenant cannot operate its business in the
Subleased Premises for a period of more than seventy-two (72) hours due to
Landlord’s or any of its agent’s, employee’s, contractor’s or representative’s
affirmative negligent act or willful misconduct or any Sublandlord Default, then
the Rent shall abate during the period Subtenant is unable to operate its
business in the Subleased Premises due to such disruption. The interruption or
cessation of the Sublandlord Services or any utility service to the Subleased
Premises shall not result in constructive eviction, render Sublandlord liable to
Subtenant for damages, or, except as otherwise expressly provided herein,
relieve Subtenant from performance of Subtenant’s obligation under this
Sublease.

(g) Subtenant Supplied Services. Notwithstanding anything to the contrary
contained herein, Subtenant, at its sole cost and expense, shall contract
directly with one or more Persons for general housekeeping and janitorial
services with respect to the Subleased Premises. Subtenant shall obtain
Sublandlord written approval of the Person or Persons providing such
housekeeping and janitorial services to the Subleased Premises, and Sublandlord
may, at its option, require that Subtenant utilize the Person providing cleaning
services to other portion of the Project. In addition, Subtenant shall be solely
responsible for obtaining, at its expense, all monitoring, alarm, and security
services for the Subleased Premises that Subtenant deems necessary or desirable,
and Sublandlord shall have no liability or responsibility for providing any such
services to the Subleased Premises. In the event Subtenant desires to install
any alarm, monitoring, access control or security system in or serving the
Subleased Premises, Subtenant shall obtain Sublandlord’s prior written approval
of the same. Subtenant acknowledges that it will be required to replace the card
reader system used to control access to the Subleased Premises, at its expense,
promptly after the Effective Date.

(h) Vendor Insurance & Compliance. Subtenant shall cause any vendors working at
the Subleased Premises (but excluding vendors simply delivering products to the
Subleased Premises) to maintain general liability insurance and other insurance
reasonably required by Sublandlord, from time to



--------------------------------------------------------------------------------

time, which insurance shall name Sublandlord and Subtenant as additional
insureds and satisfy Sublandlord’s reasonable insurance requirements. In
addition, Subtenant shall cause evidence of such insurance coverage to be
furnished to Sublandlord, from time to time, upon Sublandlord’s request. Any
vendors performing work or providing services at the Subleased Premises shall be
required by Subtenant to comply with all reasonable rules and regulations
promulgated by Sublandlord, from time to time.

8. Maintenance and Repair.

(a) Subtenant’s Obligations. Except for repairs, maintenance and replacements to
the Common Areas and the roof, foundation, floor slab, structural elements and
exterior walls of the Project that are expressly Landlord’s responsibility under
the Master Lease, Subtenant shall perform all repairs and maintenance required
to keep the Subleased Premises and all equipment, systems and facilities
exclusively serving the Subleased Premises in a reasonably good and clean
condition, in good working order and in compliance with the Incentive Agreements
(including, but not limited to, interior walls, windows, Mechanical Systems,
interior lighting, cabinets, doors, locks, paint, wall coverings and floor
coverings), excluding ordinary wear and tear and damage caused by fire, casualty
or any Taking. All repairs and maintenance that are Subtenant’s responsibility
under this Sublease shall be completed in a good and workmanlike manner and in
compliance with all Applicable Laws. If any repairs, maintenance or replacements
are required as a result of damage to the Subleased Premises or any equipment,
systems or facilities exclusively serving the Subleased Premises directly caused
by Sublandlord or its agents, employees, contractors or representatives,
excluding ordinary wear and tear, damaged caused by fire or other casualty, and
damage that is subject to the waiver set forth in Section 10(c), then
Sublandlord shall reimburse Subtenant for the third party actual, verifiable and
reasonable cost of such repairs, maintenance or replacements, within sixty
(60) days of Sublandlord’s receipt of a written demand for the same from
Subtenant, accompanied by reliable evidence of the costs for which reimbursement
is sought.

(b) HVAC and Pest Control. During the Term, Subtenant shall retain: (i) a
reputable and experienced contractor approved by Sublandlord, in writing, to
conduct at least quarterly inspections and servicing of the HVAC systems
exclusively serving the portions of the Subleased Premises located in the office
building forming a part of the Project, including, but not limited to, at least
quarterly filter changes, manufacturer recommended maintenance, and repairs
determined to be necessary as a result of such inspections; and (ii) a reputable
and experienced exterminator approved by Sublandlord, in writing, to perform at
least quarterly inspections and treatments of the Subleased Premises to prevent
pest infestations. If Sublandlord implements an HVAC maintenance program or pest
control program for the Project, Subtenant shall participate in the same,
including, without limitation, utilizing the service provider(s) under such
program. Subtenant shall provide Sublandlord with copies of the HVAC contracts
and pest control contracts that it is required to maintain under this section
and all reports or maintenance information generated pursuant thereto. For
avoidance of doubt, a heating or air conditioning unit shall not be deemed to
exclusively serve the Subleased Premises or Sublandlord’s Retained Space in
warehouse areas since the same are not enclosed by demising walls.

(c) Sublandlord Obligations. Except for portions of the Project that Landlord is
required to maintain, repair and replace under the Master Lease, Sublandlord
shall perform all repairs and maintenance required to keep the Common Areas in a
reasonably good and clean condition, in working order and in compliance with the
Incentive Agreements (including, but not limited to, any HVAC systems and
utility lines that do not exclusively serve the Subleased Premises or the
Sublandlord’s Retained Space, parking lot lights, parking areas, access drives,
sidewalks, exterior utility lines and facilities, sewer treatment facilities,
back-up generators, water towers, landscaping, storm water drainage, detention
and/or retention facilities, and signage), excluding ordinary wear and tear,
damage caused by fire, casualty or any Taking, and utility lines and facilities
to be maintained by any utility company. In addition, Sublandlord shall perform
all maintenance and repairs to the roof of the Building that are Sublandlord’s
responsibility under the Master Lease. The gas heating units located in the
warehouse space forming a part of the Subleased Premises and the Sublandlord’s
Retained Space are part of the Project Common Areas and shall



--------------------------------------------------------------------------------

be controlled by and maintained, repaired and replaced by Sublandlord. The cost
of all repairs, maintenance and replacements performed by Sublandlord pursuant
to this section may be included by Sublandlord in Shared Building Area Costs and
Project Operating Costs, as applicable. If any repairs, maintenance or
replacements are required to the Project as a result of damage caused by
Subtenant or its Affiliates, agents, employees, contractors or representatives,
excluding ordinary wear and tear and damage that is subject to the waiver set
forth in Section 10(d), then Subtenant shall reimburse Sublandlord or Landlord,
as applicable, for the third party actual, verifiable and reasonable cost of
such repairs, maintenance or replacements, within sixty (60) days of Subtenant’s
receipt of a written demand for the same, accompanied by reliable evidence of
the costs for which reimbursement is sought.

(d) Self-Help. In the event Subtenant fails to make any repairs, maintenance or
replacements that are its responsibility under this Section 8 or fails to
maintain any contracts required under Section 8(b) and Subtenant does not cure
such failure within thirty (30) days after Sublandlord notifies Subtenant of the
need for the same, in writing, then Sublandlord may (but shall not be obligated
to) cure such failure on behalf of Subtenant and enter upon the Subleased
Premises to the extent necessary in connection therewith; provided, in cases of
emergency or where such failure creates an imminent risk of personal injury or
property damage, Sublandlord may (but shall not be obligated to) immediately
cure such failure. Subtenant shall reimburse Sublandlord, on written demand, for
all reasonable costs incurred by Sublandlord to cure any such failure, plus
Subtenant shall pay Sublandlord an administrative fee equal to five percent (5%)
of such costs.

9. Alterations.

(a) Equipment. To the extent of Sublandlord’s rights under the Master Lease
without Landlord’s approval, Subtenant may, without obtaining Sublandlord’s
approval, install all equipment that Subtenant deems necessary or desirable in
connection with the Permitted Uses, whether now existing or hereafter developed,
so long as such equipment does not exceed the load bearing capacity or otherwise
materially and adversely damage the structure of the Building, Subtenant
complies with all Applicable Laws, the Master Lease and the other terms of this
Lease, such equipment does not overload any utility or other system, Subtenant
causes the power and other utilities connected to such equipment to be
separately metered or sub-metered, and such equipment will not have a material
adverse effect on Sublandlord’s use of Sublandlord’s Retained Space or the
Common Areas; provided Subtenant shall not alter the roof, foundation or other
structural elements of the Building, unless Tenant obtains Sublandlord’s prior
written approval as provided below. For avoidance of doubt and without limiting
Subtenant’s rights under this Section 9(a), Subtenant may, without obtaining
Sublandlord’s consent, bolt its racking system to the floor slab in warehouse
space that is part of the Subleased Premises; provided, Subtenant shall not
materially damage the floor slab, Subtenant shall comply with the Master Lease
and obtain any approvals from Landlord required thereunder, and Subtenant shall
properly patch and restore the slab at the time any such racking is removed (and
in all cases prior to the expiration or termination of this Lease). Prior to
installing any equipment other than customary office equipment and warehouse
racking, Subtenant shall notify Sublandlord, in writing. If Sublandlord
reasonably determines that Master Landlord’s consent is required for the
installation of any equipment or related Alterations, Sublandlord may require
that Subtenant obtain Landlord’s written consent before installing such
equipment or making such Alterations.

(b) Subtenant Alterations. Additionally, without obtaining Sublandlord’s
approval, Subtenant may make (i) changes to floor coverings, wall coverings and
paint of the interior of the Subleased Premises, and (ii) interior,
non-structural Alterations to the Subleased Premises so long as such interior,
non-structural Alterations do not require the Master Landlord’s consent under
the Master Lease and the cost of any such Alterations on a per items basis or
any group of related Alterations does not exceed the Alterations Threshold (as
defined below) and the same do not affect any Mechanical Systems serving other
portions of the Project; provided, such Alterations shall not exceed the load
bearing capacity or otherwise materially and adversely damage the structure of
the Building, Subtenant shall comply with all Applicable Laws, the Master Lease
and the other terms of this Lease, Subtenant shall not overload any utility or
other



--------------------------------------------------------------------------------

system, Subtenant shall cause power and other utilities connected to such
Alterations to be separately metered or sub-metered, and such Alterations shall
not have a material adverse effect on Sublandlord’s use of Sublandlord’s
Retained Space or the Common Areas. The “Alterations Threshold” shall initially
be One Hundred Thousand and No/100 Dollars ($100,000.00) and shall increase as
and when the Alterations Threshold shall increase under the Master Lease. Except
as otherwise expressly provided above, Subtenant shall not make any Alterations
to the Subleased Premises, unless Sublandlord has approved such Alterations, in
writing, which approval will not be unreasonably withheld, conditioned or
delayed, except Sublandlord may withhold approval of any Alterations that affect
the foundation, structural elements or exterior of the Building or any
Mechanical Systems serving areas outside the Subleased Premises. Prior to
commencing any Alterations other than changes to floor coverings, wall coverings
and paint of the interior of the Subleased Premises, Subtenant shall notify
Sublandlord, in writing. If Sublandlord reasonably determines that Master
Landlord’s consent is required for any Alterations, Sublandlord may require that
Subtenant obtain Landlord’s written consent before it commences such Alterations
and Sublandlord may condition its approval of any proposed Alterations on
Subtenant obtaining Landlord’s written approval thereof. In no event shall
Subtenant have the right to make any Alterations to or that affect the Common
Areas or the foundation and structural elements of the Project. All Alterations
undertaken by Subtenant: (i) must be completed by Subtenant in a good and
workmanlike manner and in compliance with Applicable Laws, the Permitted
Exceptions, the Incentive Agreements and the other terms of this Sublease;
(ii) must be completed using new materials of good quality; (iii) must not
exceed the load bearing capacity of the Building or otherwise have a material
adverse effect on the structural integrity of the Building; and (iv) must not
increase the load on any of the Mechanical Systems beyond their published load
limits or otherwise have a material adverse effect on the Mechanical Systems.
Subtenant shall, at its expense, obtain all governmental permits and approvals
required in connection with its Alterations or equipment installation. Subtenant
shall complete all Alterations and equipment installations in a manner that does
not interfere with Sublandlord’s operations at or use of the Project. If
Sublandlord’s consent is required for any proposed Alterations under the other
provisions of this section, Subtenant shall submit the construction plans and
specifications for such Alterations to Sublandlord at the time Subtenant
requests Sublandlord’s approval thereof and Subtenant shall complete such
Alterations in accordance with the plans and specifications approved by
Sublandlord. Subtenant shall pay the cost of its Alterations, when due.

(c) Roof Requirements. Subtenant shall not have the right to install any
facilities on or make any Alterations to the roof of the Building, unless
Subtenant obtains Sublandlord’s prior written consent, which consent shall not
to be unreasonably withheld, conditioned or delayed. Without limiting the
generality of the foregoing, it shall be reasonable for Sublandlord to withhold
such consent if Sublandlord reasonably determines that the installation or
Alterations requested would not comply with all Applicable Laws, void, violate
or limit any roof warranty, not comply with the roof manufacturer’s
recommendations and requirements, damage or exceed the load bearing capacity of
the roof, or modify or adversely affect the structure of the roof. In the event
that Sublandlord consents, in writing, to Subtenant installing any facilities on
or making any Alterations to the roof of the Building, Subtenant shall:
(i) cause the installation or Alteration to be completed in a good and
workmanlike manner; (ii) comply with all Applicable Laws; (iii) not void,
violate or limit any roof warranty; (iv) follow the roof manufacturer’s
recommendations and requirements; (v) ensure the installation or Alteration does
not damage or exceed the load bearing capacity of the roof; and (vi) obtain
Sublandlord’s written approval of the contractor(s) who will perform the
installation or Alteration, provided Sublandlord shall have the right to
designate the contractor(s) that Subtenant must use to perform the installation
or Alteration or Sublandlord may require that Subtenant obtain the roof
manufacturer’s and Landlord’s approval of such contractor(s). Sublandlord may
condition its approval of any such proposed installations or Alterations
affecting the roof of the Building on Subtenant obtaining Landlord’s written
approval thereof. If any warranty covering the roof is voided, violate or
limited as a result of Subtenant’s acts, installations or Alterations, Subtenant
shall reimburse Sublandlord and Landlord for the cost of all repairs and damages
that it incurs which would have been covered by such warranty had the same not
been so voided, violated or limited.



--------------------------------------------------------------------------------

(d) No Liens. Notice is hereby given that Sublandlord and Landlord will not be
liable for any work, services, materials or labor furnished to Subtenant, and no
mechanic’s, materialmen’s or other lien arising or resulting from Subtenant’s
acts or omissions (collectively, “Subtenant Liens”) shall attach to or affect
Sublandlord’s or Landlord’s interest or estate in the Project. Subtenant shall
keep the Project and its interest under this Sublease free and clear of all
Subtenant Liens, including, but not limited to, liens for work, services,
materials or labor furnished to Subtenant or alleged to have been so furnished.
In the event Subtenant fails to discharge any Subtenant Lien encumbering the
Project or Subtenant’s interest in this Sublease (by bonding, payment or other
method) within twenty (20) days after the filing thereof, Sublandlord may (but
shall not be obligated to) cause such lien to be released and discharged, in
which event Subtenant shall reimburse Sublandlord for all costs it incurs in
connection therewith, including, but not limited to, reasonable attorneys’ fees.

10. Insurance.

(a) Subtenant’s Insurance. Subject to the other terms hereof, throughout the
Term, Subtenant shall maintain, at its sole cost and expense: (i) commercial
liability insurance covering Subtenant’s activities and operations at the
Project, with a combined single limit for bodily or personal injury, including
(without limitation) death, of not less than Three Million and No/100 Dollars
($3,000,000.00) per occurrence and an aggregate limit for such insurance of not
less than Five Million and No/100 Dollars ($5,000,000.00); (ii) property
insurance covering Subtenant’s furnishing, trade fixtures, equipment and other
personal property at the Project, in an amount equal to at least one hundred
percent (100%) of the replacement cost thereof, written on a “Causes of Loss,
Special Form” basis or its equivalent (the “Subtenant Property Insurance”);
(iii) business interruption insurance covering Subtenant’s business for at least
twelve (12) months of operations; (iv) builder’s risk insurance in form and
content satisfactory to Sublandlord during periods when any Alterations are
being undertaken by or on behalf of Subtenant at the Project; (v) Workers
Compensation insurance in compliance with Applicable Laws and with liability
limits that satisfy all statutory requirements; and (vi) Employer’s Liability
insurance with coverage of at least $1,000,000 per accident, $1,000,000 per
person for disease and $2,000,000 policy limit for disease. Subtenant may
satisfy the liability insurance requirements under this section, at Subtenant’s
option, with the combination of a base liability insurance policy and an
umbrella liability insurance policy. The insurance policies that Subtenant is
required to obtain under this Sublease shall be issued by a reputable insurance
company licensed to do business in the State of Missouri that have an A.M. Best
Insurance Reports rating of at least A- (or its equivalent). Subtenant’s
liability insurance shall name Sublandlord, Landlord, the County, and, upon
Landlord’s written request, any Fee Mortgagee and Landlord’s property manager,
if any, as additional insureds, and Subtenant’s builder’s risk insurance shall
name Sublandlord as loss payee. All insurance required under this section shall
be consistently maintained without gaps in coverage. If Subtenant fails to
maintain any of the insurance required under this Sublease, then Sublandlord or
Landlord may (but shall have no obligation to) purchase such insurance, on
behalf of Subtenant, in which event Subtenant shall reimburse Sublandlord or
Landlord, as applicable, for the reasonable cost of such insurance, upon demand.
Within ten (10) days after Sublandlord or Landlord’s written request, and in any
event, before the expiration of the current policy, Subtenant shall provide
Sublandlord and Landlord with certificates of insurance evidencing the insurance
that Subtenant is required to maintain hereunder and appropriate renewals. No
failure by Subtenant to maintain the insurance required hereunder shall relieve
Subtenant of any liability hereunder. Subtenant shall cause the contractor or
contractors performing any Alterations to obtain, and furnish Sublandlord with
reliable evidence of, commercial general liability insurance coverage with
liability limits for personal injury, death and property damage of not less than
One Million and No/100 Dollars ($1,000,000.00) per occurrence and naming
Sublandlord, Landlord, Landlord’s lender, property manager, and the County as
Additional Insureds. Subtenant’s insurance shall provide primary coverage when
any insurance policy issued to Sublandlord or Landlord provides duplicate or
similar coverage. In no event shall the amount of Subtenant’s insurance coverage
limit the liability of the Subtenant. Unless Sublandlord agrees otherwise, in
writing, the deductibles under Subtenant’s insurance shall not exceed Fifty
Thousand and No/100 Dollars ($50,000.00). Sublandlord shall have the right to
require, from time to time, that Subtenant increase the amount of its insurance
coverage and/or obtain additional insurance coverage so long as Sublandlord is
acting in a commercially reasonable manner



--------------------------------------------------------------------------------

(b) Sublandlord’s Insurance. Throughout the Term, Sublandlord shall maintain all
the insurance that is its responsibility under Master Lease, except Sublandlord
may elect not to maintain any such insurance to the extent Subtenant maintains
the same pursuant to Section 10(a).

(c) Subtenant’s Waiver of Insured Claims/Waiver of Subrogation. Notwithstanding
anything to the contrary contained herein, Subtenant hereby waives all claims
that it may have against Sublandlord, Landlord and their respective Affiliates,
owners, directors, officers, employees, agents, contractors and representatives
for losses and damages that are actually covered by its insurance or that would
have been covered had it maintained the insurance required under this Sublease.
If possible on commercially reasonable terms, Subtenant shall cause the insurers
issuing its insurance to waive all of their subrogation rights against
Sublandlord, Landlord and their respective Affiliates, owners, directors,
officers, employees, agents, contractors and representatives and shall supply
Sublandlord and Landlord with appropriate evidence confirming that such waiver
is in effect. For the purposes of this section, Subtenant shall be deemed to be
insured against losses and damages that are within the deductible of any of its
insurance policies. The provisions of this section shall apply to claims
regardless of cause or origin, including, without limitation, claims arising due
to negligence.

(d) Sublandlord’s Waiver of Insured Claims/Waiver of Subrogation.
Notwithstanding anything to the contrary contained herein, Sublandlord hereby
waives all claims that it may have against Subtenant and its Affiliates, owners,
directors, officers, employees, agents, contractors and representatives for
losses and damages that are actually covered by Sublandlord’s insurance or that
would have been covered had it maintained the insurance required under this
Sublease. If possible on commercially reasonable terms, Sublandlord shall cause
the insurers issuing its insurance to waive all of their subrogation rights
against Subtenant and shall supply Subtenant with appropriate evidence
confirming that such waiver is in effect. For the purposes of this section,
Sublandlord shall be deemed to be insured against losses and damages that are
within the deductible of any of its insurance policies. The provisions of this
section shall apply to claims regardless of cause or origin, including, without
limitation, claims arising due to negligence.

11. Fire & Casualty.

(a) Restoration. If any portion of the Project is damaged by fire or other
casualty and the Master Lease is not terminated by either Sublandlord or
Landlord in accordance with the terms thereof, then Sublandlord shall diligently
perform all repairs and replacements necessary to restore the Project to the
condition existing immediately prior to such fire or casualty in accordance with
the terms of the Master Lease, subject to delays caused by any Event of Force
Majeure; provided, (i) Subtenant shall be solely responsible for restoring or
replacing Subtenant’s furnishing, trade fixtures, equipment and other personal
property at the Project, (ii) Sublandlord shall have the right to make
Alterations to the Project to the extent required to comply with Applicable
Laws, and (iii) Sublandlord shall have the right to make Alterations to the
Sublandlord’s Retained Space permitted under the Master Lease or approved by
Landlord.

(b) Termination. In the event the Master Lease is terminated due to any damage
to the Project caused by fire, casualty, condemnation or other cause, this
Sublease shall terminate. If this Sublease is terminated on account of any
damage to the Project caused by fire or other casualty, Sublandlord shall be
entitled to all insurance proceeds paid on account of such damage, except amount
paid on account of loss or damage to Subtenant’s furnishing, trade fixtures,
equipment and other personal property at the Project.

(c) Abatement. The Rent shall not abate, in whole or in part, as a result of any
damage to the Project caused by fire or other casualty.



--------------------------------------------------------------------------------

12. Condemnation.

(a) Restoration. In the event this Sublease is not terminated after a Taking of
any portion of the Project, Landlord is responsible for restoring the Project in
accordance with the Master Lease, and Sublandlord shall take all reasonable
action to enforce such obligation of Landlord with due diligence.

(b) Termination. In the event the Master Lease is terminated automatically or by
Landlord or Sublandlord due to any Taking of the Project or portion thereof,
this Sublease shall terminate. If a material portion of the Subleased Premises
is permanently taken as a result of any Taking and the remainder of the
Subleased Premises is not suitable from Subtenant’s use thereof (based on the
manner in which Subtenant was utilizing the Subleased Premises immediately prior
to such Taking), then Subtenant shall have the right to terminate this Sublease
by giving written notice to Sublandlord within thirty (30) days after Subtenant
is notified of such Taking, in writing.

(c) Abatement. In the event the Master Lease is not terminated as a result of a
Taking of any portion of the Project, there shall be no abatement of the Rent,
except to the extent there is a reduction in the Monthly Rent payable under the
Master Lease for any month due to the Taking of a portion of the Subleased
Premises or due to the effect of any Condemnation Restoration Work on the
Subleased Premises, then the monthly installment of Base Rent for such month
shall be reduced by such amount. In no event shall there be a reduction in the
Base Rent due to a Taking of any areas outside the Subleased Premises or any
Condemnation Restoration Work related to such areas.

(d) Awards. All awards paid on account of any Taking of the Project shall be
allocated between Landlord and Sublandlord in accordance with the terms of this
Master Lease and Subtenant shall not be entitled to any portion thereof;
provided, if any amounts are expressly awarded on account of Subtenant’s moving
expenses or Subtenant’s Alterations to the Subleases Premises and Sublandlord
receives such amounts under Master Lease, then Subtenant shall be entitled to
such amounts.

13. Assignment and Subletting.

(a) Assignment and Subletting. Subtenant shall not assign this Sublease or
sublet any portion of the Subleased Premises, unless Subtenant has obtained
Sublandlord’s prior written consent, which consent may be granted or withheld by
Sublandlord in its sole and absolute discretion. Notwithstanding anything to the
contrary contained herein, Sublandlord may condition its consent to any
assignment of this Sublease by Subtenant or any subletting of the Subleased
Premises (or portion thereof) on Subtenant obtaining Landlord’s written approval
thereof. Subtenant agrees to reimburse Sublandlord for all reasonable legal fees
and other costs incurred by Sublandlord in connection with any permitted
assignment of this Sublease or any permitted subletting of the Subleased
Premises (or portion thereof) by Subtenant, upon written demand. Subtenant shall
deliver to Sublandlord copies of all documents executed in connection with any
permitted assignment of this Sublease or any permitted subletting of the
Subleased Premises (or portion thereof) by Subtenant, which documents must be in
form and substance reasonably satisfactory to Sublandlord and must require that
the assignee assume performance of all terms of this Sublease to be performed by
Subtenant in the case of an assignment or require that the subtenant comply with
all the terms of this Sublease applicable to Subtenant in the case of a
sublease. No acceptance by Sublandlord of any Rent or other sum from an assignee
or subtenant shall be deemed a consent to Subtenant’s assignment of this
Sublease or subletting of the Subleased Premises (or a part thereof). Except to
the extent expressly permitted hereunder, Subtenant shall not allow any other
Person to occupy the Subleased Premises (or any portion thereof). Sublandlord’s
consent to an assignment or subletting shall not be deemed a consent to any
subsequent assignment or subletting. Sublandlord shall have the right to collect
the rent payable by any subtenant of Subtenant and apply the same to Subtenant’s
obligations under this Sublease, and no further instruments shall be required
for Sublandlord to exercise such right; provided Subtenant agrees to execute any
instruments reasonably requested by Sublandlord for the purposes of allowing it
to collect such rents.



--------------------------------------------------------------------------------

(b) Transfer of Ownership Interests. An assignment of this Sublease by Subtenant
shall be deemed to have occurred if in a single transaction or in a series of
transactions more than forty- nine percent (49%) of the ownership interests
(whether stock, partnership interests, membership interests or other) in
Subtenant are, directly or indirectly, sold, transferred, conveyed or assigned;
provided, the provisions of this section shall not apply to Subtenant at any
time when the stock of Subtenant or its parent company is publicly traded on a
recognized national securities exchange so long as Subtenant is owned or
controlled, directly or indirectly, by a Disqualified Person.

(c) No Disqualified Person. Notwithstanding anything to the contrary, in no
event shall this Sublease by assigned to any Disqualified Person without the
prior written approval of Sublandlord, which approval may be granted or withheld
by Sublandlord in its sole and absolute discretion.

(d) No Release. Notwithstanding any assignment of this Sublease or subletting of
the Subleased Premises, Subtenant shall remain primarily responsible for the
satisfaction of its obligations and liabilities hereunder, and such
responsibility shall not be limited, affected, diminished or discharged by any
event whatsoever, including, but not limited to, the compromise or settlement
(with or without release) of any other person or entity liable for the payment
of Subtenant’s liabilities and/or the performance of Subtenant’s obligations
under this Sublease, Sublandlord’s failure to file suit against any assignee of
Subtenant (regardless of whether such assignee is becoming insolvent, is
believed to be about to leave the state or any other circumstance),
Sublandlord’s failure to give Subtenant notice of any default, the
unenforceability of any provision of this Sublease against an assignee of
Subtenant due to bankruptcy discharge or otherwise, Sublandlord’s failure to
insist upon the strict performance of the terms of this Sublease, the extension,
modification or amendment of this Sublease, any subsequent assignment of this
Sublease or subletting of the Subleased Premises (whether or not consented to by
Sublandlord) or Sublandlord’s failure to exercise diligence in collection. Any
assignment of this Sublease or subletting of the Subleased Premises (or portion
thereof) not approved by Sublandlord, in writing, shall, at Sublandlord’s
option, be void.

14. Master Lease. Except as expressly set forth below, this Sublease and all
rights of Subtenant hereunder are subject and subordinate to the terms,
conditions and provisions of the Master Lease. Subtenant shall not violate any
of the terms of the Master Lease. Notwithstanding anything contained herein,
Sublandlord and Subtenant hereby agree that Subtenant shall not have any right
to any portion of the proceeds of any insurance proceeds or awards belonging to
Landlord under the Master Lease on account of any loss or damage caused by fire,
casualty or a Taking. Except for the payment of rent owed by Sublandlord under
the Master Lease and other obligations that Sublandlord is expressly required to
satisfy under this Sublease, Subtenant shall perform and be bound by all of
Sublandlord’s obligations under the Master Lease to the extent, but only to the
extent, (i) such obligations first arise during the Term and (ii) (A) relate to
the Subleased Premises or (B) the use of the Subleased Premises or the Project
by Subtenant or any of its employees, agents, subtenants, contractors,
representatives, guests or invitees. If Subtenant notifies Sublandlord of any
default under the Master Lease by Landlord or any unsatisfied obligation that
Landlord’s responsibility under the Master Lease, Sublandlord shall endeavor, in
good faith and due diligence, to enforce the terms of the Master Lease;
provided, nothing herein shall obligate Sublandlord to commence any litigation
before Sublandlord deems it advisable in its reasonable discretion.

15. Subtenant Default.

(a) Events of Subtenant Default. Subtenant shall be deemed in default under this
Sublease upon the occurrence of one (1) or more of the following events (a
“Subtenant Default”):

(i) Subtenant’s failure to pay any Rent when due, unless such failure is cured
by Subtenant within seven (7) days after it receives written notice from
Sublandlord; or

(ii) Subtenant’s failure to comply with any of the terms of this Sublease other
than those related to the payment of Rent, unless such failure is cured by
Subtenant within twenty (20) days



--------------------------------------------------------------------------------

after Sublandlord gives written notice of such failure to Subtenant, provided if
such failure cannot reasonably be cured within the aforementioned twenty
(20) day period, then no Subtenant Default shall be deemed to have occurred so
long as Subtenant commences to cure such failure within twenty (20) days after
receiving written notice from Sublandlord and completes such cure within a
reasonable time thereafter; or

(iii) the filing by or against Subtenant of a petition (voluntary or
involuntary) (A) seeking to have Subtenant declared bankrupt or insolvent or
seeking to reorganize Subtenant, or (B) seeking the appointment of a receiver or
trustee for all or a substantial portion of Subtenant’s assets, unless the
petition is dismissed within ninety (90) days after its filing; or

(iv) any assignment of all or substantially all of Subtenant’s assets for the
benefit of its creditors.

(b) Remedies. Upon the occurrence of any Subtenant Default, Sublandlord may, in
addition to any other remedies available hereunder, at law or in equity:

(i) Without terminating this Sublease, enter upon and take possession of the
Subleased Premises, expel or remove Subtenant, relet the Subleased Premises on
such terms and conditions as Sublandlord deems advisable, and receive the rent
therefor, with or without due process and Subtenant hereby expressly waives any
and all claims for damages resulting therefrom. In the event Sublandlord elects
to exercise the remedy provided under this subsection, Subtenant agrees to
reimburse Sublandlord for (A) any third-party actual, verifiable and reasonable
costs and expenses that Sublandlord incurs to effect compliance with Subtenant’s
obligations under this Sublease through the date the Subleased Premises are
relet, plus Subtenant shall pay Sublandlord an administrative fee equal to five
percent (5%) of such costs and expenses, (B) the costs Sublandlord incurs to
recover possession of the Subleased Premises from Subtenant, including, but not
limited to, reasonable attorneys’ fees, (C) the market brokerage commissions,
advertising costs and other similar expenses Sublandlord incurs to relet the
Subleased Premises, and (D) all damages that Sublandlord suffers as a result of
such default or the termination of Subtenant’s right to possession of the
Subleased Premises, including, without limitation, the difference between the
Rent that Subtenant is required to pay hereunder during the remainder of the
Term and the rent received by Sublandlord on account of such reletting during
the remainder of the Term, which amount shall be paid monthly, in arrears. In
the event Sublandlord is successful in reletting the Subleased Premises at a
rental in excess of that agreed to be paid by Subtenant pursuant to the terms of
this Sublease, Sublandlord shall be entitled to retain such excess, provided any
such excess that is allocable to periods falling within the Term shall be first
applied to pay the costs Sublandlord incurs to relet the Subleased Premises
(including, without limitation, costs and expenses that Sublandlord incurs to
effect compliance with Subtenant’s obligations under this Sublease, the costs
Sublandlord incurs to recover possession of the Subleased Premises, the
brokerage commissions, advertising costs and other similar expenses Sublandlord
incurs to relet the Subleased Premises, and the cost of Alterations to the
Subleased Premises paid for by Sublandlord) and then to reduce any other amounts
Subtenant owes Sublandlord hereunder.

(ii) Terminate this Sublease, in which event Subtenant shall immediately
surrender the Subleased Premises to Sublandlord, and if Subtenant fails to do
so, Sublandlord may enter upon and take possession of the Subleased Premises and
expel or remove Subtenant. In the event this Sublease is terminated pursuant to
this subsection, Subtenant agrees to reimburse Sublandlord for: (A) any unpaid
Rent that was due and owing prior to such termination, (B) any third-party
actual, verifiable and reasonable costs and expenses that Sublandlord incurs to
effect compliance with Subtenant’s obligations under this Sublease through the
date of such termination, (C) the third-party actual, verifiable and reasonable
costs Sublandlord incurs to recover possession of the Subleased Premises from
Subtenant, including, but not limited to, reasonable attorneys’ fees, and
(D) any other damages that Sublandlord reasonably incurs as a result of the
termination of this Sublease or Subtenant’s default hereunder.



--------------------------------------------------------------------------------

(iii) Without terminating this Sublease, enter upon the Subleased Premises, by
force if necessary, without being liable for prosecution or any claim for
damages thereof, and do whatever Subtenant is obligated to do under the terms of
this Sublease, and Subtenant agrees to reimburse Sublandlord, on demand, for any
third-party actual, verifiable and reasonable costs and expenses which
Sublandlord may incur in effecting compliance with Subtenant’s obligations under
this Sublease, plus Subtenant shall pay Sublandlord an administrative fee equal
to five percent (5%) of such costs and expenses.

(iv) Pursue any other remedy available at law or in equity, subject to the
limitations set forth in the other provisions of this Sublease.

The foregoing remedies are cumulative and non-exclusive, and the exercise by
Sublandlord of any of its remedies under this Sublease shall not prevent the
subsequent exercise by Sublandlord of any other remedies provided herein. All
remedies provided for in this Sublease may, at the election of Sublandlord, be
exercised alternatively, successively, or in any other manner. Sublandlord shall
use reasonable efforts to mitigate the damages it suffers that arise out of or
result from a Subtenant Default. In no event shall Subtenant be liable to
Sublandlord for any punitive or exemplary damages as a result of its default
under this Sublease. No provision of this Sublease shall be deemed to have been
waived by Sublandlord, unless such waiver is in writing and signed by
Sublandlord. No custom or practice between the parties in connection with the
terms of this Sublease shall be construed to waive or lessen Sublandlord’s right
to insist upon strict performance of the terms hereof. No act by Sublandlord
with respect to the Subleased Premises shall be deemed to terminate this
Sublease, including, but not limited to, the acceptance of keys or the
institution of dispossessory proceedings; it being understood that this Sublease
may only be terminated by express written notice from Sublandlord to Subtenant,
and any reletting of the Subleased Premises shall be presumed to be for and on
behalf of Subtenant, unless Sublandlord expressly provides otherwise in writing
to Subtenant.

16. Sublandlord Default.

(a) Events of Sublandlord Default. Sublandlord shall be deemed in default under
this Sublease (a “Sublandlord Default”) if, but only if: (i) Sublandlord fails
to comply with any of the terms of this Sublease and such failure is not cured
by Sublandlord within thirty (30) days after Subtenant gives written notice of
such failure to Sublandlord, provided if such failure cannot reasonably be cured
within the aforementioned thirty (30) day period, then no Sublandlord Default
shall be deemed to have occurred so long as Sublandlord commences to cure such
failure within thirty (30) days after receiving written notice from Subtenant
and completes such cure within a reasonable time thereafter; or (ii) the Master
Lease is terminated due to any default thereunder by Sublandlord not caused by
or resulting from Subtenant’s default under this Sublease or any acts or
omissions of Subtenant or any of its Affiliates, employees, agents, subtenants,
contractors, representatives, guests or invitees.

(b) Remedies. Upon the occurrence of any Sublandlord Default, Subtenant may
terminate this Sublease. The rights and remedies granted to Subtenant under this
section shall be in addition to, and not in lieu of, the rights and remedies
available to Subtenant at law or in equity on account of any Sublandlord
Default; provided, notwithstanding anything to the contrary, in no event shall
Sublandlord be liable for consequential, exemplary or punitive damages or lost
profits as a result of its default under this Sublease. Subtenant shall use
reasonable efforts to mitigate the damages it suffers that arise out of or
result from a Sublandlord Default.

(c) Self-Help. If Sublandlord fails to make any repairs, maintenance or
replacements to the Subleased Premises or the Common Area that are Sublandlord’s
express responsibility under this Sublease and such failure has a material
adverse effect on Subtenant’s operations in the Subleased Premises, then
Subtenant may perform such repairs, maintenance and replacements unless
Sublandlord commences the same within two (2) Business Days after receiving
written notice from Subtenant; provided, if the conditions giving rise to the
need for such repairs or replacements create an imminent and material risk of



--------------------------------------------------------------------------------

personal injury or property damage at the Subleased Premises, then Subtenant may
undertake such repairs, maintenance or replacements after endeavoring, in good
faith, to contact Sublandlord regarding the need for the same, unless
Sublandlord agrees to immediately begin diligent efforts to complete such
repairs, maintenance or replacements. If Subtenant undertakes any repairs,
maintenance or replacements pursuant to this Section 16(c) that are Landlord’s
responsibility under this Sublease, then Sublandlord shall reimburse Subtenant
for the reasonable costs that Subtenant incurs in connection therewith. If
Sublandlord fails to pay any amounts that it owes Subtenant under this
Section 16(c) within thirty (30) days after Sublandlord’s receipt of a written
invoice for such amount from Subtenant, then Subtenant shall have the right to
deduct such amounts from the Base Rent until it is fully reimbursed for such
amount; provided, (i) in no event shall such deductions exceed fifty percent
(50%) of any installment of Base Rent due hereunder, and (ii) Subtenant shall
not have the right to deduct any such amount to the extent Sublandlord notifies
Subtenant, in writing, that Sublandlord disputes the same until such dispute is
resolved by written agreement signed by Sublandlord and Subtenant or a final and
unappealable court order.

17. Indemnity.

(a) Except to the extent caused by Sublandlord, Landlord or any of their
respective agents, employees, contractors or representatives, Subtenant shall
indemnify, defend and hold harmless Sublandlord and Landlord from and against
all claims, demands, lawsuits, liabilities, losses, damages, fines, penalties,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and litigation expenses) arising or resulting from: (i) Subtenant’s use of the
Subleased Premises; or (ii) any act, negligence or willful misconduct of
Subtenant or any of its Affiliates, employees, agents, subtenants, contractors,
representatives, guests or invitees in or about the Project. Subtenant shall not
have the right to make any admission or statement on behalf of any party that it
is required to indemnify under this section or to bind any such indemnified
party without its prior written approval, which approval may be withheld in the
indemnified party’s sole and absolute discretion.

(b) Except to the extent caused by Subtenant, Landlord or any of their
respective agents, employees, contractors or representatives, Sublandlord shall
indemnify, defend and hold harmless Subtenant from and against all third-party
claims and resulting demands, lawsuits, liabilities, and losses arising or
resulting from the use of the Common Areas by Sublandlord or any of its
Affiliates, employees, agents, subtenants, contractors, representatives, guests
or invitees. Sublandlord shall not have the right to make any admission or
statement on behalf of any party that it is required to indemnify under this
section or to bind any such indemnified party without its prior written
approval, which approval may be withheld in the indemnified party’s sole and
absolute discretion.

(c) The provisions of this section shall survive the expiration or termination
of this Sublease.

18. Waiver. Except to the extent caused by the affirmative negligent act or
willful misconduct of Sublandlord or Sublandlord Default, Subtenant hereby
expressly waives and releases all claims it may, now or hereafter, have against
Sublandlord and any of its owners, directors, officers, employees, agents,
contractors and representatives as a result of any injury, damage to property,
or interruption of Subtenant’s use of the Subleased Premises or Common Area
caused by (i) wind, water, flooding, snow, ice, act of God or act of nature,
(ii) any interruption of utility service, (iii) any defect in the Subleased
Premises or Project (latent or otherwise), (iv) any failure of a mechanical
system, electrical system, plumbing system or heating and air conditioning
system, (v) the backing up of any sewer pipe or downspout, or (vi) the bursting,
breaking, leaking or running of any tank, tub, washstand, water closet, drain or
pipe. Nothing herein shall be deemed to limit the provisions of Section 10(c).

19. Bankruptcy. In the event the Master Lease is rejected in a proceeding under
the United States Bankruptcy Code or similar statutes relating to insolvency,
possession of the Subleased Premises by Subtenant shall be deemed to be
possession of the Subleased Premises by Sublandlord.



--------------------------------------------------------------------------------

20. Subtenant’s Quiet Enjoyment. Subject to the other terms of this Sublease,
Sublandlord covenants that Subtenant’s possession of the Subleased Premises
shall not be dispossessed by Sublandlord or any party claiming by, through or
under Sublandlord so long as there is no uncured Subtenant Default.

21. Retained Rights. Sublandlord shall have the right to install pipes,
conduits, lines, wires, vents, ducts and other incidental facilities in the
Subleased Premises and Common Areas; provided (i) Sublandlord shall not
materially interfere with Subtenant’s use of the Subleased Premises,
(ii) Sublandlord shall promptly repair any damage to the Subleased Premises or
Common Areas resulting therefrom, and (iii) Sublandlord shall pay the cost of
installing any such items to the extent the same exclusively serve Sublandlord’s
Retained Space.

22. Notices. All notices, consents, approvals and other communications
(collectively, “Notices”) that may be or are required to be given by either
Sublandlord or Subtenant under this Sublease shall be properly made only if in
writing and sent to the address of Sublandlord or Subtenant, as applicable, set
forth below, as the same is modified in accordance herewith, by hand delivery,
U.S. Certified Mail (Return Receipt Requested) or nationally recognized
overnight delivery service.

 

 

If to Sublandlord:

   Smith & Wesson Sales Company      2100 Roosevelt Avenue      Springfield, MA
01104      Attn: President  

with a copy to:

   Smith & Wesson Brands, Inc.      2100 Roosevelt Avenue      Springfield, MA
01104      Attn: General Counsel       

If to Subtenant:

   American Outdoor Brands, Inc.      1800 N. Route Z      Columbia, MO 65202  
   Attn: President  

with a copy to:

   American Outdoor Brands, Inc.      1800 N. Route Z      Columbia, MO 65202  
   Attn: Chief Legal Officer      TD Bank, N.A. 2 West Main St., 2nd Floor     
Waterbury, CT 06702      Attn: AOB Products Account Manager

Either party may change its address for Notices by giving written notice to the
other party in accordance with this provision. Notices shall be deemed received
on the date of actual delivery; provided if either Sublandlord or Subtenant
refuses to accept the delivery of any Notice, such notice shall be deemed to
have been actually delivered on the date of such refusal.

23. Right of Entry. Sublandlord and Landlord shall have the right to enter the
Subleased Premises, the Subtenant Exclusive Areas and other portions of the
Project to: (i) conduct inspections; (ii) perform maintenance, repairs and
replacements that are its responsibility under this Sublease or the Master
Lease; (iii) show the Subleased Premises and Project to purchasers, lenders, and
prospective purchasers and



--------------------------------------------------------------------------------

lenders; and (iv) show the Subleased Premises to prospective tenants during the
last twelve (12) months of the Term; provided, Sublandlord shall use
commercially reasonable efforts to avoid interference with the use and enjoyment
of the Subleased Premises and Sublandlord shall give Subtenant at least
twenty-four (24) hours advance notice (verbal or written) prior to entering the
Subleased Premises pursuant to subparagraph (iii) or (iv) above. In the event
emergency conditions exist which materially threaten the Subleased Premises and
Subtenant is not diligently addressing the same, Sublandlord or Landlord may
immediately enter the Subleased Premises to prevent or mitigate the emergency
conditions or damage or injury to persons or property, and no such entry shall
require prior notice to Subtenant or constitute an eviction hereunder; provided,
Sublandlord shall use reasonable efforts not to interfere with Subtenant’s
operations or damage Subtenant’s property.

24. Surrender. Upon the expiration or earlier termination of this Sublease,
Subtenant shall (i) quit and surrender possession of the Subleased Premises to
Sublandlord in broom clean condition and in the condition required by the Master
Lease, (ii) remove all of Subtenant’s furnishing, moveable trade fixtures,
equipment and personal property from the Subleased Premises, and (iii) provide
Sublandlord with the keys or combinations for all locks in the Subleased
Premises. Subtenant shall promptly repair all damage to the Subleased Premises,
the Building and the Project resulting from the removal of Subtenant’s
furnishings, trade fixtures, equipment and other personal property.

25. Miscellaneous.

(a) Construction. Unless the context indicates otherwise, (i) the terms
“hereof”, “hereunder,” “herein” and similar expressions refer to this Sublease
as a whole and not to any particular article, section or paragraph, (ii) the
singular includes the plural and the masculine gender includes the feminine and
neuter, and (iii) all references to articles, sections and subsections refer to
the articles, sections and subsections of this Sublease. The titles of the
articles, sections and subsections of this Sublease are for convenience only and
shall not affect the meaning of any provision hereof. Sublandlord and Subtenant
have agreed to the particular language of this Sublease, and any question
regarding the meaning of this Sublease shall not be resolved by a rule providing
for interpretation against the party who caused the uncertainty to exist or
against the draftsman. FOR PURPOSES OF THIS LEASE, TIME SHALL BE CONSIDERED OF
THE ESSENCE.

(b) Estoppel Certificates. Within ten (10) Business Days after its receipt of a
written request from the other party, Sublandlord or Subtenant, as applicable,
shall execute and deliver to the other party or its designee a written statement
certifying to the extent true (i) that this Sublease is unmodified and in full
force and effect (or if there have been modifications, that this Sublease as
modified is in full force and effect and identifying the modifications), (ii)
that, to its actual knowledge, without imputation, neither Sublandlord nor
Subtenant is in default under this Sublease and no circumstance exists which
with the giving of notice, the passage of time, or both, would constitute such a
default (or, if either party is in default or a circumstance exists which with
the giving notice, the passage of time, or both, would constitute such a
default, then the nature of such default or circumstance shall be set forth in
detail), (iii) that there are no actions, whether voluntary or otherwise,
pending against it under the bankruptcy laws of the United States or any state
thereof, and (iv) any other facts related to the status of this Sublease or the
condition of the Subleased Premises or the Project, but only to the extent of
the certifying party’s actual knowledge thereof.

(c) Force Majeure. Subject to the other terms of this section, the period of
time that Sublandlord or Subtenant has to perform any of its obligations under
this Sublease shall be extended by the amount of time that performance of such
obligation is prevented by an Event of Force Majeure. Notwithstanding anything
to the contrary, neither the provisions of this section nor the occurrence of
any Event of Force Majeure shall (i) extend the Commencement Date, (ii) excuse,
extend or abate Subtenant’s obligation to pay Rent and other sums that it owes
hereunder, (iii) excuse Subtenant’s inability to perform its obligations
hereunder because of inadequate finance, or (iv) excuse Subtenant’s failure to
surrender the Subleased Premises to Sublandlord, in accordance with the
requirements of this Sublease, upon the expiration or termination of this
Sublease or Subtenant’s right to possession of the Subleased Premises.



--------------------------------------------------------------------------------

(d) Holdover. Unless Sublandlord expressly agrees otherwise, in writing, if
Subtenant remains in possession of the Subleased Premises after the expiration
or earlier termination of this Sublease, then Subtenant shall be deemed a tenant
at sufferance on all of the terms of this Sublease, except the Monthly Rent
shall equal one hundred fifty percent (150%) of the Monthly Rent due during the
month immediately preceding the expiration or termination hereof. The foregoing
sentence shall in no event be construed to permit Subtenant to remain in
possession of the Subleased Premises after the expiration or termination of this
Sublease. Subtenant shall be liable to Landlord and Sublandlord for all losses,
costs, damages and expenses (including, without limitation, consequential
damages, reasonable attorney’s fees, court costs and litigation expenses) that
either of them suffers or incurs because of any holding over by Subtenant.
Subtenant shall indemnify, defend and hold harmless Sublandlord from and against
all claims, lawsuits, liabilities, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees, court costs and litigation
expenses) that either of them suffers or incurs as a result of Subtenant’s
failure to immediately surrender possession of the Subleased Premises upon the
expiration or termination of this Sublease, in accordance with the terms hereof.

(e) Financial Certificates. If the stock of Subtenant is not traded on a
national United States stock exchange, then Subtenant shall, upon written
request from Sublandlord (but not more frequently than once during any calendar
year) submit to Sublandlord either a certified copy of Subtenant’s most recently
prepared financial statements, prepared in accordance with U.S. generally
accepted accounting principles, or a certified statement setting forth
Subtenant’s Net Worth signed by an officer of Subtenant. Sublandlord shall keep
confidential all financial statements, certificates and information that
Subtenant furnished to Sublandlord pursuant to this section, except to the
extent (i) such financial statements, certificates and information is available
to the general public, (ii) Subtenant is required to disclose such financial
statements, certificates and information in order to comply with Applicable
Laws, and (iii) Sublandlord discloses the same to its lender and prospective
lenders, to prospective purchasers of Sublandlord’s interest in the Project, and
to Landlord and its lenders, prospective lenders and prospective purchasers.

(f) Brokers. Subtenant and Sublandlord each (i) represents and warrants to the
other that it has not dealt with any real estate broker, finder or listing agent
in connection with this Sublease, and (ii) agrees to indemnify, defend and hold
harmless the other from and against any claim for a commission, fee or other
compensation made by a broker, finder or listing agent with whom it has dealt
(or allegedly dealt). The provisions of this section shall survive the
expiration or termination of this Sublease.

(g) Successors and Assigns. This Sublease shall be binding on the Sublandlord,
Subtenant and their respective successors and assigns.

(h) Relationship. Nothing contained in this Sublease shall be deemed or
construed as creating a partnership, joint venture, agency or other similar
relationship between Sublandlord and Subtenant.

(i) Severability. If any provision of this Sublease is found by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remainder of
this Sublease will not be affected, and in lieu of each provision that is found
to be illegal, invalid or unenforceable, a provision will be added as a part of
this Sublease that is as similar to the illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(j) Entire Agreement and Modification. This Sublease constitutes the entire
agreement between the parties with respect to the Subleased Premises, and all
prior negotiations and understandings shall be deemed incorporated herein. This
Sublease may only be amended or modified by a written instrument signed by both
Sublandlord and Subtenant.



--------------------------------------------------------------------------------

(k) No Waiver. No waiver by Sublandlord or Subtenant of any provision or breach
of this Sublease shall be deemed to have been made unless the same is in
writing, and no waiver of any provision or breach of this Sublease shall be
deemed a waiver of any other provision or breach. Sublandlord’s or Subtenant’s
consent to or approval of any act shall not be deemed to render unnecessary the
obtaining of Sublandlord’s or Subtenant’s consent to or approval of any
subsequent act.

(l) Submission. The submission of this Sublease does not constitute an offer,
and this document shall become effective and binding only upon the execution and
delivery hereof by both Sublandlord and Subtenant. Furthermore, copies of this
Sublease that have not been executed and delivered by both Sublandlord and
Subtenant shall not serve as a memorandum or other writing evidencing an
agreement between the parties.

(m) Memorandum of Sublease. Upon either party’s written request, Sublandlord and
Subtenant shall promptly execute and record a memorandum of this Sublease in
substantially the form attached as Exhibit G; provided the cost of recording
such memorandum shall be borne by the requesting party. This Sublease shall not
be recorded in its entirety unless Sublandlord and Subtenant agree otherwise, in
writing.

(n) Attorney Fees. In the event of any lawsuit between the parties arising from
or relating to this Sublease, the prevailing party in such lawsuit shall be
entitled to recover its reasonable costs, expenses and attorneys’ fees from the
non-prevailing party therein, including, but not limited to, court costs,
professional fees and other litigation expenses through all appellate levels and
in bankruptcy court. This section shall survive the expiration or termination of
this Sublease.

(o) Exhibits. Sublandlord and Subtenant acknowledge and agree that all exhibits
and addenda referenced in this Sublease are attached hereto and incorporated
herein by reference.

(p) Governing Law. This Sublease shall be governed by the laws of the State of
Missouri.

(q) WAIVER OF TRIAL BY JURY. EACH OF SUBLANDLORD AND SUBTENANT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS SUBLEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE
TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE SUBLEASED PREMISES, THE PROJECT, THE DEALINGS OF SUBLANDLORD AND SUBTENANT
WITH RESPECT TO THIS SUBLEASE (OR ANY AGREEMENT ENTERED INTO PURSUANT TO THE
TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION WITH THIS SUBLEASE OR THE TRANSACTIONS CONTEMPLATED
HEREIN, WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

(r) Sublandlord’s Liability. Notwithstanding anything to the contrary contained
in this Sublease, the liability of Sublandlord to Subtenant for the default by
Sublandlord under the terms of this Sublease shall be limited to Subtenant’s
actual, but not consequential, damages and shall be recoverable only from
Sublandlord. Sublandlord’s shareholders, partners, members, officers and
directors shall have no personal liability whatsoever under this Sublease.
Sublandlord shall have the right to assign all its rights and obligations under
this Sublease in connection with an assignment of Sublandlord’s interest in the
Master Lease, and in such event and upon such assignment, Sublandlord shall be
released from any further obligations and liabilities under the Sublease, except
for obligations and liabilities arising as a result of any matters occurring
prior to such assignment of Sublandlord interest in the Master Lease. If
Sublandlord assigns its interest in the Master Lease to any Person, such Person
must assume, in writing and for the benefit of Subtenant, all of Sublandlord’s
obligations and liabilities under this Sublease first arising from and after the
date of such assignment.



--------------------------------------------------------------------------------

(s) Consents. Unless otherwise expressly stated herein, whenever Sublandlord’s
or Subtenant’s consent is required under this Sublease, such consent shall not
be unreasonably withheld, qualified or delayed.

(t) Cooperation. Upon either party’s request (the “Requesting Party”), the other
party agrees to cooperate with, assist and join in the Requesting Party’s
efforts to obtain any governmental permits, licenses and approvals that the
Requesting Party deems necessary or desirable for its use of the Project or any
Alterations; provided, (i) the Requesting Party’s actions do not and will not
result in a violation of this Sublease or the Master Lease, and (ii) the other
party shall not be required to incur any costs, liabilities or obligations in
connection therewith.

(u) Counterparts and Signatures. This Sublease may be executed in separate
counterparts and it shall be fully executed when each party whose signature is
required has signed at least one (1) counterpart even though no one
(1) counterpart contains the signatures of all of the parties to this Amendment.
Electronic signatures shall be valid and sufficient to bind any party to this
Sublease. Signatures to this Sublease transmitted by facsimile, email or other
electronic transmission (for example, through the use of a Portable Document
Format or “PDF file) shall be valid and effective to bind the party so signing.
The exchange of copies of this Sublease and of signature pages by electronic
mail or other means of electronic transmission (including, without limitation,
pdf or any electronic signature complying with the U.S. federal ESIGN Act of
2000, e.g., www.docusign.com) will constitute effective execution, delivery and
performance of this Sublease as to the parties. Signatures of the parties
transmitted by electronic mail or other means of electronic transmission
(including, without limitation, pdf or any electronic signature complying with
the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) will be deemed to be
their original signatures for all purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Sublease on the
date first above written.

 

Sublandlord:

Smith & Wesson Sales Company

By:   /s/ Mark P. Smith Name:    Mark P. Smith Title:      President

Subtenant:

American Outdoor Brands, Inc.

By:  

/s/ Brian D. Murphy

Name:    Brian D. Murphy Title:      President and Chief Executive Officer